Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 1 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2009

 

Bi

3.4

3.5

3.6

a7

3.8

SIGNIFICANT ACCOUNTING POLICIES (continued)
Financial assets at fair value through statement of income

Financial assets at fair value through statement of income are initially recognised at cost, excluding
transaction costs. These investments are either “held for trading” or “designated”.

“Held for trading investments” are acquired principally for the purpose of selling or repurchasing it in
the near term or are a part of a portfolio of identified financial instruments that are managed together
and for which there is evidence of a recent actual pattern of short term profit taking.“Designated

investments” are investments which are designated as investments at fair value through statement of

income on initial recognition. After initial recognition, financial assets at fair value throuph statement
of income are remeasured at fair value.

Gain or losses arising either from the sale or changes in fair value of “financial assets al fair value
through statement of income” are recognised in the statement of comprehensive income.

Loans and receivables

Loans and receivables that have fixed or determinable payments that are not quoted in an active
market are classified as “loans and receivables”. Loans and receivables are measured at amortised
cost using the effective interest method less any impairment. Interest income is recognized by
applying the effective interest rate, except for short-term advances when the recognition of interest
would be immaterial.

Fair value

For securities traded in organised financial markets, fair value is determined by reference to Stock
Exchange quoted market bid prices at the close of business on the statement of financial position date.

For securities where there is no quoted market price, a reasonable estimate of the fair value is
determined by reference to the current market value of another instrument which is substantially the
same, or is based on the expected discounted cash Nows. The determination of fair value is done for
each investment individually.

Trade date and settlement date accounting

All “regular way” purchases and sales of financial assets are recognised on the trade date, i.e. the date
that the partnership commits to purchase or sell the assets. Regular way purchases or sales, are
transactions that require the delivery of assets within the time frame generally established by
regulation or convention in the market place concerned.

Provisions

A provision is recognised in the statement of financial position when the Partnership has a legal or
constructive obligation as a result of a past event, it is probable that an outflow of economic benefits
will be required to settle the obligation and a reliable estimate can be made of the amount of the
obligation. If the effect is material, provisions are determined by discounting the expected future cash
flows that reflects current market assessments of the time value of money and, where appropriate, the
risks specific to the liability.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 2 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2009

 

3

3.9

3.10

3.11

3.12

3.13

SIGNIFICANT ACCOUNTING POLICIES (continued)
Related party transactions

Related parties are general pariner, limited partners, investment manager, directors, key management
personnal and entities controlled, jointly controlled or significantly influanced by such parties. All
related party transactions are carried out in the normal course of business and with the approval of the
management.

Revenue recognition
Revenue is measured at the fair value of {he consideration received or receivable.

Interest income is accrued on a lime basis, by reference to the principal outstanding and at the
effective interest rate applicable, which is the rate that exactly discounts estimated future cash receipts
through the expected life of the financial asset to that asset’s net carrying amount.

Dividend income from investments is recognised when the shareholder’s right to receive payment has
been established. Gain on sale of investments is measured by the difference between the sale proceeds
and the carrying amount of the investment at the date of disposal, and is recognized at the time of sale.
Management fees and performance {ces are accrued when services are performed.

Accrued income

Accrued income are recognised initially at fair value and subsequently measured at amortised cast
using the effective interest method. less provision for impairment losses.

Accrued expenses

Accrued expenses are recognized initially at cost and subsequently measured at amortized cost,
Foreign currency translation

Foreign currency transactions are recorded in US$ at the rate of exchange ruling at the date of the
transaction, Monetary assets and liabilities denominated in foreign currencies are translated into US$
at the rate of exchange prevailing on the statement of financial position date. Resulting gains or losses
on exchange are recorded as part of the results for the year.

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY

In the application of the Partnership's accounting polices, which are described in note 3, management
is required to make judgements, estimates and assumption about the carrying amounts of assets and
liabilities that are not readily apparent from other sources, The estimates and associated assumptions
are based on historical experience and other factors that are considered to be relevant. Actual results
may differ from these estimates.

The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting
estimates are recognised in the year in which the estimate is revised if the revision affects only that
year or in the year of the revision and future years if the revision affects both current and future years.

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 3 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

lor the year ended 3] December 2009

 

4,

wn

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY (continued).

Judgements

In the process of applying the Fund’s accounting policies, management has made the following
judgements, apart from those involving estimations, which have the most significant effect in the
amounts recognised in the financial statements;

Classification of investments

Management decides on acquisition of an investment whether it should be classified as at fair value
through statement of income or as available for sale. In making that judgement the Partnership
considers the primary purpose for which it is acquired and how it intends to manage and report its
performance. Such judgement determines whether it is subsequently measured at cost, amortised cost
or at fair value and if the changes in fair value of instruments are reported in profit or loss or in other
comprehensive income.

Estimation uncertainty

The key assumptions concerning the future and other key sources of estimation uncertainty al the
statement of financial position date, that have a significant risk of causing a material adjustment to the
carrying amounts of assets and liabilities within the next financial year are discussed below:

Valuation of unquoted equity investments
Valuation of unquoted equity investments is normally based on one of the following:

e recent arm’s length market transactions;

e current fair value of another instrument that is substantially the same :

* earnings multiple ;

e the expected cash flows discounted at current rates applicable for items with similar terms and risk
characteristics; or

e other valuation models.

The determination of the cash flaws and discount factors for unquoted equity investments requires
significant estimation.

CASH AND CASH EQUIVALANTS

2009 2008

US$ USS
Bank balances 701,297 1,183,673
Time deposits 2,000,000 19,000,000
Restricted cash - 900,000

 

2.701.297 21,083,673

The time deposits with banks yield interest at 0.35 % (2008: 5.25%) per annum and mature within
three months from the date of deposit.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 4 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2009

 

6.

FINANCIAL ASSETS AT FAIR VALUE THROUGH STATEMENT OF INCOME

Fair value

 

 

Fair value at Additions adjustment at Fair value at
31 December during the 31 December 31 December

2008 year 2009 2009

USS USS USS USS

Unquoted investments:

Project MPC Global 2,443,870 - (362,308) 2,081,562
Project Master 33,958,935 8,944 842 15,698,241] 58,602,018
Project City 35,556,650 6.000.000 24,241,395 65,798,045
Project Damietta 600,000 - (600,000) -
72,559,455 14,944 842 38.977,328 126,481,625

 

The financial assets at fair value through statement of income amounting to US$ 126,481,625 is
carried at fair value as determined based on the independent third party valuation reports prepared
using pricing models and discounted cash flow techniques that are based on non-observable market
prices or rates for which an unrealised gain of US$ 38,977,328 was recognised in the statement of
comprehensive income for the year.

 

LOANS AND RECEIVABLES
2009 2008
USS USS
Convertible loan:
At amortised cost 20,000,000 20,000,000
Other loan:
UNIF 900,000 -

 

20,900,000 20,000,000

 

The convertible loan to KGL International for Ports, Warehousing and Transport K.S.C.C. is for a
period of five years with a final maturity date of 26 August 2012.The loan is interest bearing at a
simple rate of interest of 28% per annum. Interest on the principal of US$ 20,000,000 is accrued every
year and is payable with the principal on maturity of the loan. During the current year no interest has
been accrued as the agreement is currently being renegotiated.

The loan is convertible at the option of the Fund into 2 million shares in Damietta International Ports
Company. The Fund is entitled to convert the loan to shares at any time before its final settlement on
26 August 2012.

The Fund through its bankers HSBC Bank provided a bank Guarantee of US$ 900,000 to UNIFIED
Transport and Logistic Company with a renewed expiry date of 31 December 2009. As per the
agreement, guarantee claims and expenses were made during the year amounting to US$ 913,691 and
interest of US$ 57,181 has been charged thereon, The interest rate is based on 6% per annum cach
year on non claimed amounts and 9% per annum on enchased amounts. The above balances are
included within loans and receivables, other receivables and accrued interest.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 5 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2009

 

8.

10.

ACCRUED INTEREST

 

 

 

 

 

 

 

 

 

 

2009 2008
USS USS
Due from KGL, International for Ports and Warehousing K.S.C.C.
(note 7) 7,563,836 7,563,836
Due from KGL Investments K.S.C.C 558,465 .
Accrued interest on time deposits from hanks 1,656 211,060
Interest on UNIF loan (note 7) 57,181 .
8,181,138 7,774,896
OTHER RECEIVABLES
2009 2008
US$ USS
Due from limited pariner — Kuwait Ports Authority* 50,000,000 3
Guarantee charges on UNIF 13,69] -
50,013,691 -
*This amount has been received in full on 18 July 2010,
RELATED PARTY TRANSACTIONS AND BALANCES
2009 2008
USS USS
Statement of financial position
Due from related party
* KGL Investments K.S.C.C 7,186,491] 6,980,812
» Loans and receivables (note 7) 20,900,000 20,000,000
" Due from KGL International for Ports and Warehousing
K.S.C.C (note 8) 7,563,836 7,563,836
Due to investment manager
* KGL Investments Cayman Limited 13,462,949 7.076366

 

In accordance with the Limited Partnership Agreement, 20% of the profit has been allocated to the

Investment Manager as performance fees, KGL Investments Cayman Limited.

In accordance with the Limited Partnership Agreement, 2% of the total capital commitments have
been allocated (o the Investment Manger, KGL Investments Cayman Limited as management fees.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 6 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2009

 

11.

12.

13.

GENERAL AND ADMINISTRATIVE EXPENSES

 

 

2009 2008

US$ USS
Pre-operating, expenses - 717,067
Aborted deal cost 89,57] 533,562
Professional fees 837,757 2,221,208
Marketing expenses 2,500,000 -
Travel expenses 29,902 546,659
Others 111,107 209,734
3,568,337 4,228,230

 

TAXATION

As per the Limited Partnership Agreement Any tax liability arising on the activity of the Fund will be
borne by the partners.

FINANCIAL RISK MANAGEMENT

The Fund primarily invests in equity related investments in port management companies that operate
ports in the fastest growing regions of the world which are the developing markets of the Asia, Africa
and the Middle East. The objective of the Fund is to achieve long term capital appreciation through
investments in entrepreneurial companies demonstrating the potential for significant growth derived
from products and services with international market appcal and demonstrate and sustainable
competitive advantages.

The Fund is exposed to a number of risks arising from the various financial instruments it holds, The
main risk to which the Fund is exposed is; credit risk, market price risk, interest rate risk and liquidity
risk. The risk management policies employed by the Fund to manage these risks are discussed below:

a. Market price risk

The Fund’s unquoted investments are susceptible to market price risk arising from uncertainties about
future values of investment securitics. The Fund’s advisor advises the Fund on the investments that
have prospects to appreciate in value over the medium to long term period. The advisor’s
recommendations are reviewed by the General Partner before the investment decisions are
implemented.

The performance of investments held by the Fund is monitored by the advisory committee on an
ongoing basis and reviewed on a regular basis by the General Partner.

b. Currency risk

The Fund hold assets denominated in currencies other than US$, the functional and presentation
currency of the Fund. Consequently the Fund is exposed to currency risk since the value of the
securities denominated in other currencies will fluctuate due to changes in exchange rates. The Fund’s

policy is not enter into any currency hedging transections.

The table below summarise the Fund's exposure to currency risks. Included in the tables are the
Fund's assets and liabilities at fair values categorised by their hase currencies;

15

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2009

Page 7 of 100

 

13.

FINANCIAL RISK MANAGEMENT (continued)

 

 

 

 

 

 

 

 

 

e. Concentration of assets and liabilities

Other United States
As at 31 December 2009 currencies Dollars Total

USS USS USS

Assets
Convertible loan - 20,000,000 20,000,000
Other loan . 900,000 900.000
Financial assets at fair value through
statement of income ~ 126,481,625 126,481,625
Accrued interest - 8,181,138 8,181,138
Other receivables 50,013,691 50,013,691
Due from related parties - 7,186,491 7.186.491
Cash and cash equivalents 305,888 2,395,409 2.701.297
Total assets 305,888 215,158,354 215,464,242
Liabilities
Due to investment manager - (13,462,949) (13,462,949)
Accrued expenses - (5,297,502) (5,297,502)
Total net assets 305.888 196,397,903 196,703,791
As at 31 December 2008
Assets
Convertible loan - 20,000,000 20,000,000
Financial assets at fair value through
statement of income - 72,559,455 72,559,455
Accrued interest - 7,774,896 7,774,896
Due from related parties 2 6.980.812 6.980.812
Cash and cash equivalents 533.479 20,550,194 1.083.673
Total assets 533.479 127,865,357 128,398,836
Liabilities
Due to investment manager 5 (7,076,366) (7.076366)
Accrued expenses (165,009) (165.009)
Total net assets $33.479 120,623,982 121,157.46]

 

16
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 8 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2009

13. FINANCIAL RISK MANAGEMENT (continued)

d. =‘ Interest rate risk

The majority of the Fund's financial assets and liabilities are non-interest bearing. As a result, the
Fund is not subject to significant amounts of risk due to fluctuations in the prevailing levels of market.
Interest income from cash deposits may fluctuate in amount, in particular due to changes in the
interest rates. Whilst the Fund seeks to optimise overall performance from the assets it holds. it does

not seek to maximise interest income in view of its policy to focus on unquoted investments but one of

its investments is in a convertible loan which earns interest.

The following table analyses the interest rate composition of the Fund's net assets.

 

 

 

 

Interest Non-interest

As at 31 December 2009 bearing bearing Total
USS US$ USS

Convertible loan 20,000,000 - 20,000,000
Other loan 900,000 - 900,000
Financial assets at fair value through
statement of income - 126,481,625 126,481,625
Accrued interest - 8,181,138 8,181,138
Other receivables 50,013,691] 50,013.69]
Due from related parties - 7.186,49] 7,186,491
Cash and cash equivalents - 2,701,297 2,701 297
Due to investment manager - (13,462,949) (13,462,949)
Accrued expenses - (5,297,502) (5,297,502)

20,900,000 175,803,791 196,703,791
As at 31 December 2008
Convertible loan 20,000,000 - 20,000,000
Financial assets at fair value through
statement of income - 72,559,455 72,559,455
Accrued interest - 7,774,896 7,774,896
Due from related parties - 6,980,812 6,980,812
Cash and cash equivalents 19,000,000 2.083.673 21,083,673
Due to investment manager - (7,076,366) (7.076.366)
Accrued expenses - (165,009) (165,009)

39,000,000 $2,157,461 121,157,461

e. — Liquidity risk

 

The liquidity risk is that the Fund cannot meet its financial obligations when they fall due. When funds
are required capital contributions are called from Partners. As at 31 December 2009 amounts available
for call amounted to US$ 57,186,491. The Fund therefore has no liquidity risk for the foreseeable
future. Some of the investments are unquoted and are not readily realisable.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 9 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2009

 

13.

14.

FINANCIAL RISK MANAGEMENT (continued)
f. Fair value of financial instruments

The Fund used discounted cash flow and other pricing models to value its investments in financial
assets at fair value through statement of income that are based on non-observable prices or rates. The
Fund's investments in financial assets at fair value through statement of income are classified within
level 3 investments.

31 December 2009 __Level 3
USS

Financial assets at fair value through statement of income
Unquoted investments 126.481,625

Reconciliation of Level 3 fair value measurements of financial assets at fair value through statement
of income

Financial assets at
fair value through

31 December 2009 statement of income
US$

As at | January 2009 72,559,455

Additions during the year 14,944,842

Total gains or losses in valuation 38.977.328

Ending balance 126,481,625

COMMITMENTS AND CONTINGENT LIABILITIES

 

2009 2008
US$ USS
Investment commitments 9,812,500 :

 

The Fund has a Contingent Liability to MPC Global for US$ 9.812.000 of which US$ 2,250,000 was
called for during the year ended 2009.This amount has not been paid pending further agreement with
MPC Global. There is the possibility of an obligation to pay in the near future as per contractual
agreement.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 10 of 100

The Port Fund Limited Partnership
Cayman Islanils

Notes to the financial statements
For''e year ended 31 December 2009
15. CAPITAL ACCOUNTS

n) Movement during the year from 1 January 2009 to 31 December 2009

 

 

 

 

 

Equalisation
of operating 2009
Balance as al income and Operating Capital
Total ist January Penalty expenses Income & necounts
Limited Partners Commitment 2009 Contributions allocation bi/fwal * Exp 2009
US$ US$ US$ US$ US$ USS US$

General Retirement and Pension
Authority Qatar 9,852,000 [2,855,331 - 1,088,276 (1,051,203) 1,761,841 14,654 .245
Gulf Investment Corporation. 10,000,000 13,048,448 - 1,104,625 (1,066,994) 1,788,307 14,874,386
Behbehani livestment Company, 1,000,000 L304,845 - 110,463 (106,700) 178,831 1,487,439
The Public Institution For Social
Security 40,000,000 52,193,797 - 4,418,501) (4,267,983) 7,153,230 59,497,545
Yaqoub Behbehani 1,000,000 1,304,845 - 110,463 (106,700) 178,831 1,487,439
Al Abtia Holding Company, 3,000,000 3,914,535 - 331,388 (320,098) $36,492 4,462,317
Kuwait Reinsurance Company
K.S.C.C 2,000,000 2,609,691 - 220,925 (213,400) 457,661 2,974,877
Al Alii Insurance Company. 3,000,000 3,914,535 - 331,488 (320,099) 536,492 4,462,316
Mohannuned Ali Al-Naki 3,000,000 3,914,535 - 331,388 (320,099) 536,492 4,462,316
Kal Investment K.5.C,C 20,000,000 26,096,899 - 2,209,251 (2,133,992) 3,576,615 29,748,773
Kuwait Ports Authority 50,000,000 - 50,000,000 (10,256,668) 9,907,268 8,941,538 58,592,138

142,852,000 121,157,461 50,000,000 - = 25,546,330 196,703,791

 

* Equalisation adjustment made during the year on admittance of Final Close Investor, Kuwait Ports Authority,

19
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 11 of 100

The Port Fund Limited Partnership
Caynian Islands

Notes to the financinl statements

Feothe year ended 31 December 2009

15.

CAPITAL ACCOUNTS (continued)

hb) Cumulative balances us at 31 December 2009

Limited Partners

General Retirement And Pension Authority Qatar
Gulf Investment Corporation

Belibehani Investment Company

The Public Institution For Social Security
Yaqoub Behbehani

Al Allin Holding Company

Kunvait Reinsurance Company K.S.C.C
AL Alilia Insurance Company
Mohammed Ali Al-Naki

KGL Investment K,8.C.C

Kuwait Ports Authority

COMPARATIVE FIGURES

 

 

 

 

Cumulative
Cumulative Penally Operating Income Capital accounts

Ownership contributions allocati and Exy 2009

% USS USS US$ USS
6.90% 9,852,000 1,088,276 3,713,969 14,654,245
7.00% 10,000,000 1,104,625 3,769,761 14,874,986
0.70% [000,000 110,463 476,976 1,487,439
28.00% 40,000,000 4,418,501) 15,079,044 59,497,545
0.70% 1,000,000 110,463 376,976 1,487,439
2.10% 3,000,000 331,388 1,130,929 4462317
1.40% 2,000,000 220,925 753,952 2,974,877
2.10% 3,000,000 331,388 1,130,928 4,462,316
2.10% 3,000,000 331,388 1,130,928 4,462,316
14.00% 20,000,000 2,209.25] 7,539,522 29,748,773
35.00% 50,000,000 (10,256,668) 18,848,806 58,592,138
LO0,00% 142,852,000 : 53,851,791 196,703,791

 

Certain comparative figures have been reclassilied lo conform to current year's presentation,

20
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 12 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report
For the year ended 31 December 2010
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report

For the year ended 3] December 2010

Page 13 of 100

 

Contents

The Investment Manager, General Partner and Professional Advisor of the Fund

Statement of Investment Manager's Responsibilities

Independent auditor's report

Statement of financial position

Statement of comprehensive income

Statement of changes in equity

Statement of cash flows

Notes to the financial statements

Page

th
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 14 of 100

The Port Fund Limited Partnership

Cayman Islands

Financia] statements and independent auditor’s report

For the year ended 3] December 2010

 

The Investment Manager, General Partner and Professional Advisor of the Fund

Investment Manager:

General Partner:

Bankers:

Auditors:

Legal Advisors:

Administrators:

KGL Investment Cayman Limited
Walkers SPV Ltd Walkers House,
87 Mary Street,

George Town Grand Cayman

KY 1-9002 Cayman Islands

Port Link GP Limited

C/o Walkers SPV Ltd Walkers House,
87 Mary Street,

George Town Grand Cayman

KY 1-9002 Cayman Islands

HSBC Bank Middle East Limited - Kuwait
G/l/2 Floors, Al-Kharafi Tower,

Qibla Area, Hamad Al-Sagqr Street,

P O Box 1683, Safat 13017, Kuwait

Moore Stephens Al-Nisf & Partners
P.O.Box: 25578

Safat 13116

Kuwait

Walkers Dubai LLP

5th Floor, The Exhange Building

Dubai International Finance Centre PO Box 506513
Dubai

Equity Trust (Mauritius) Limited
3" Floor, Raffles Tower

19 Cybercity

Ebene, Mauritius
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 15 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent audilor’s report

For the year ended 3] December 2010

STATEMENT OF THE INVESTMENT MANAGER'S RESPONSIBILITIES
FOR THE YEAR ENDED 31 DECEMBER 2010

The Investment Manager of the Fund is responsible for the preparation of the financial statements for
each financial period in accordance with the Limited Partnership Agreement which give a true and fair
view of the state of affairs of the Fund and of the net expenditure of the Fund for that year. In preparing
those financial statements, the Investment Manager is required to:

Select suitable accounting policies and then apply them consistently;

make judgements and estimates that are reasonable and prudent;

state whether applicable accounting standards have been followed; and

prepare the financial statements on the going concern basis unless it is inappropriate to presume
the Limited Partnership will continue in business.

The Investment Manager is responsible for keeping the proper accounting records which disclose with
reasonable accuracy at any time the financial position of the Fund and hence for taking reasonable steps
for the prevention and detection of fraud and other irregularities.
Case 1:19-mc-00593-VSB Document 25-12

Filed 05/15/20 Page 16 of 100

MOORE STEPHENS

PUBLIC ACCOUNTANTS

AL. NISF & PARTNERS

Al Johara ‘Tower, 6th Floor
Khaled Ben Al-Waleed Street, Shary
PO. Box: 25578, Safat L116, Kuwait

Tel 965 2242 6999
Fon: 965 2240 Lhh6

INDEPENDENT AUDITOR'S REPORT TO THE LIMITED PARTNERS’ OF THE PORT
FUND LIMITED PARTNERSHIP

Report on the Financial Statements

We have audited the accompanying financial statements of The Port Fund Limited Partnership (“the
Fund”) which comprise the statement of financial position as at 31 December 2010, and the statement
of comprehensive income, statement of changes in equity and statement of cash flows for the year then
ended, and a summary of significant accounting policies and other explanatory information.

Management's Responsibility for the Financial Statements

The Fund’s management is responsible for the preparation and fair presentation of these financial
statements in accordance with International Financial Reporting Standards, and for such internal
control as management determines is necessary to enable the preparation of financial statements that
are free from material misstatement, whether due to fraud or error.

Auditor's Responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audit in accordance with International Standards on Auditing. Those standards require
that we comply with ethical requirements and plan and perform the audit to obtain reasonable
assurance about whether the financial statements are free from material misstatement,

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
in the financial statements. The procedures selected depend on the auditor’s judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the fund's
preparation and fair presentation of the financial statements in order to design audit procedures that are
appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness
of the fund’s internal control. An audit also includes evaluating the appropriateness of accounting
policies used and the reasonableness of accounting estimates made by management, as well as
evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for
our audit opinion.

Opinion

In our opinion, the financial statements present fairly, in all material respects, the financial position of
the Fund as at 31 December 2010, and of its financial performance and cash flows for the year then
ended in accordance with International Financial Reporting Standards.

ee \ 9

 

Qais M. Al-Nisf

License No, 38-A

Moore Stephens Al Nisf & Partners
Member of Moore Stephens International

Kuwait:11 April 2011

Aiunber fiat
Miosive Stephen fntermattional Hnsited

 
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of financial position

As at 31 December 2010

Filed 05/15/20

Page 17 of 100

 

Assets

Cash and cash equivalents

Financial assets at fair value through statement of
Income

Loans and receivables

Accrued interest

Prepayments and other receivables

Balances due from related partly

Total assets

Liabilities

Accrued expenses

Balances due to investment manager
Total liabilities

Net assets

Represented by:
Fund capital
Retained earnings
Total equity

Notes

won A

S

 

 

 

 

 

 

 

2010 2009

USS USS
35,722,823 2,701,297
163,887,860 126,481,625
20,000,000 20,900,000
7,563,836 8,181,138
7,554 $0,013,691
7,687,184 7,186,491
234,869,257 215,464,242
195,537 5,297,502
18,364,345 13,462,949
18,559,882 18,760,451
216,309,375 196,703,791
142,852,000 142,852,000
73,457,375 53,851,791
216,309,375 196,703,791

 

The notes on pages 8 to 20 form an integral part of these financial statements.

i Seco a

 

Investment Manager
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20

The Port Fund Limited Partnership
Cayman Islands

Statement of comprehensive income

For the year ended 3! December 2010

Notes

Income

Unrealised gain on financial assets at fair value through
statement of income 6
Interest income

Total income

Expenses

Management [ees 10
Impairment loss on financial assets at fair value

through statement of income 6
General and administrative expenses 1]
Foreign exchange loss

Total expenses

Profit for the year

Other comprehensive income

Total comprehensive income for the year

Attributable to investment manager *
Attributable to limited partners

Page 18 of 100

 

 

 

 

 

 

 

 

2010 2009

USS USS
30,019,727 38,977,328
430,016 806,009
30,449,743 39,783,337
(2,857,040) (4,281,697)
(1,688,492) .
(1,395,497) (3,568,337)
(1,734) (390)
(5,942,763) (7,850,424)
24,506,980 31,932,913
24,506,980 31,932,913
4,901,396 6,386,583
19,605,584 25,546,330
24,506,980 31,932,913

 

* The profit allocation to the Investment Manager is as per S 4.2c of the Limited Partnership Agreement.

The notes on pages 8 to 20 form an integral part of these financial statements.

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 19 of 100

The Port Fund Limited Partnership
Cayman Islands

Statement of changes in equity

For the year ended 31 December 2010

 

 

 

 

Fund Retained Total
capital earnings equity
US$ US$ US$
Balance at 31 December 2008 92,852,000 28,305,461 121,157,461
New capital contribution 50,000,000 = 50,000,000
Total comprehensive income for the year attributable to
limited partners - 25,546,330 25,546,330
Balance at 31 December 2009 142,852,000 53,851,791 196,703,791
Total comprehensive income for the year attributable to
limited partners ~ 19,605,584 19,605,584
Balance at 31 December 2010 142,852,000 73,457,375 216,309,375

 

The notes on pages 8 to 20 form an integral part of these financial statements.

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 20 of 100

The Port Fund Limited Partnership
Cayman Islands

Statement of cash flows

For the year ended 3] December 2010

Note
OPERATING ACTIVITIES
Profit for the year
Adjustments for:
Interest income
Impairment loss on financial assets at fair value
through statement of income
Unrealised gain on financial assets at fair value through
statement of income
Loss before changes in operating assets and liabilities
Increase in balances due from related party
Decrease in Accrued interest
Decrease /(inerease) in prepayments and other receivables
(Decrease) /increase in payable and accruals
Net cash from /(used in) operating activities

INVESTING ACTIVITIES

Purchase of financial assets at fair value through statement

of income

Loans

Interest received

Net cash used in investing activities

Net increase/(decrease) in cash and cash equivalents

Cash and cash equivalents at beginning of the year

Cash and cash equivalents at end of the year 5

 

 

 

 

 

 

 

2010 2009

USS USS
24,506,980 31,932,913
(430,016) (806,009)
1,688,492 .
(30,019,727) (38,977,328)
(4,254,271) (7,850,424)
(71,251) (205,679)
617,302 153,879
50,006,137 (13,691)
(5,101,966) 5,132,492
41,195,951 (2,783,423)
(9,075,000) (14,944,842)
900,000 (900,000)
575 245,889
(8,174,425) (15,598,953)
33,021,526 (18,382,376)
2,701,297 21,083,673
35,722,823 2,701,297

 

The notes on pages 8 to 20 form an integral part of these financial statements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 21 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2010

 

1,

2.1

2.2

GENERAL INFORMATION

The Port Fund Limited Partnership, (“the Fund”) was established on 21 March 2007 and is registered
as an exempt limited partnership in the Cayman Islands under the exempted Law (2003 Revision) of
the Cayman Islands. The first closing acceptance of committed contributions was on 15 July 2007 and
the final closing occurred on 31 December 2009.

The Fund will offer select sophisticated investors the opportunity to participate in the growth and
consolidation of the port management industry and related sectors through selected private equity
investments in high potential companies on a world wide basis,

The Port Link GP Limited (“General Partner”) has appointed KGL Investment Cayman Limited
(“Investment Manager”) who is responsible for the preparation of the financial statements for each
financial period in accordance with the Limited Partnership Agreement.

The Fund will terminate on 31 December 2012, but this may be extended by the General Partner for a
period of consecutive periods of one year not exceeding two years in the aggregate, to permit the
General Partner to dispose of existing investments in accordance with the Limited Partnership
Agreement.

The financial statements of the Fund for the year ended 31 December 2010 were authorized for issue
by the General Partner on 1] April 2011,

ADOPTION OF NEW AND REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (IFRSs)

Standards and Interpretations adopted by the Fund

The accounting policies adopted are consistent with those of the previous financial year, except for the
new and amended IFRS and IFRIC interpretations effective as of | January 2010, The adoption of the
standards and interpretations did not have any impact on the accounting policies, financial position or
performance of the Fund,

Standards and Interpretations in issue not yet effective

e Amendments to IFRS |, Limited Exemption from Effective for annual periods beginning
Comparative IFRS 7 Disclosures for First-time on or afier | July 2010
Adopters

e Amendments to IFRS 7, Disclosures Transfers of Effective for annual periods beginning
Financial Assets on or after | July 2011

¢ IAS 24 (as revised in 2009), Related Party Effective for annual periods beginning
Disclosures on or after | January 2011

e Amendments to [AS 32, Classification of Rights Effective for annual periods beginning
Issues on or after | February 2010

® IFRS 9, Financial Instruments [Effective for annual periods beginning

on or after | January 2013.

® Amendments to [FRIC 14, Prepayments of a Effective for annual periods beginning on
Minimum Funding Requirement or after | January 2011
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 22 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

 

2

2.2

3.1

3.2

3.3

3.4

ADOPTION OF NEW AND REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (LFRSs) (continued)

Standards and Interpretations in issue not yet effective (continued)

e IFRIC 19, Extinguishing Financial Liabilities Effective for annual periods beginning on or
with Equity Instruments after | July 2010
* Improvements to IFRSs (issued in May 2010) Effective for annual periods beginning on or
after | July 2010 and | January 2011, as
appropriate

The Investment Manager anticipates that the adoption of these Standards, amendments and
interpretations in future periods will have no material financial impact on the financial statements of
the Fund in the period of initial application, The Investment Manager is considering the timing and
implication of adopting IFRS 9 on its financial position.

SIGNIFICANT ACCOUNTING POLICIES
Statement of compliance

The financial statements have been prepared in accordance with the International Financial Reporting
Standards (IFRSs).

Basis of preparation

The financial statements are prepared on the historical cost basis except for measurement at fair value
of financial assets at fair value through statement of income.

The financial statements have been presented in United States Dollar (US$) which is the functional
currency of the Fund.

Cash and cash equivalents

Cash and cash equivalents comprise of cash and bank balances, and time deposits with an original
maturity of three months or less from the acquisition date.

Financial assets at fair value through statement of income

Financial assets at fair value through statement of income are initially recognised at cost, excluding
transaction costs. These investments are either “held for trading” or “designated”.

“Held for trading investments” are acquired principally for the purpose of selling or repurchasing it in
the near term or are a part of a portfolio of identified financial instruments that are managed together
and for which there is evidence of a recent actual pattern of short term profit taking. “Designated
investments” are investments which are designated as investments at fair value through statement of
income on initial recognition, After initial recognition, financial assets at fair value through statement
of income are remeasured at fair value,

Gain or losses arising cither from the sale or changes in fair value of “financial assets at fair value
through statement of income” are recognised in the statement of comprehensive income.

9
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 23 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

 

3.6

3.7

3.8

3.9

3.10

SIGNIFICANT ACCOUNTING POLICIES (continued)
Loans and receivables

Loans and receivables that have fixed or determinable payments that are not quoted in an active
market are classified as “loans and receivables”, Loans and receivables are measured at amorlised
cost using the effective interest method less any impairment, Interest income is recognized by
applying the effective interest rate, except for short-term advances when the recognition of interest
would be immaterial.

Fair value

For securities traded in organised financial markets, fair value is determined by reference to Stock
Exchange quoted market bid prices at the close of business on the statement of financial position date.

For securities where there is no quoted market price, a reasonable estimate of the fair value is
determined by reference to the current market value of another instrument which is substantially the
same, or is based on the expected discounted cash flows. The determination of fair value is done for
each investment individually.

Trade date and settlement date accounting

All “regular way” purchases and sales of financial assets are recognised on the trade date, i.e. the date
that the Fund commits to purchase or sell the assets. Regular way purchases or sales, are transactions
that require the delivery of assets within the time frame generally established by regulation or
convention in the market place concerned,

Provisions

A provision is recognised in the statement of financial position when the Fund has a legal or
constructive obligation as a result of a past event, it is probable that an outflow of economic benefits
will be required to settle the obligation and a reliable estimate can be made of the amount of the
obligation. If the effect is material, provisions are determined by discounting the expected future cash
flows that reflects current market assessments of the time value of money and, where appropriate, the
risks specific to the liability.

Related party transactions

Related parties are general partner, limited partners, investment manager, directors, key management
personnal and entities controlled, jointly controlled or significantly influanced by such parties. All
related party transactions are carried out in the normal course of business and with the approval of the
management,

Revenue recognition

Revenue is measured at the fair value of the consideration received or receivable.

Interest income is accrued on a time basis, by reference to the principal outstanding and at the

effective interest rate applicable, which is the rate that exactly discounts estimated future cash receipts
through the expected life of the financial asset to thal asset's net carrying amount,

10

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 24 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

 

Bi

3.10

3.11

3.12

3.13

SIGNIFICANT ACCOUNTING POLICIES (continued)
Revenue recognition (continued)

Dividend income from investments is recognised when the shareholder’s right to receive payment has
been established. Gain on sale of investments is measured by the difference between the sale proceeds
and the carrying amount of the investment at the date of disposal, and is recognized at the time of sale.
Management fees and performance fees are accrued when services are performed.

Accrued income

Accrued income are recognised initially at fair value and subsequently measured at amortised cost
using the effective interest method, less provision for impairment losses.

Accrued expenses

Accrued expenses are recognized initially at cost and subsequently measured at amortized cost,
Foreign currency translation

Foreign currency transactions are recorded in US$ at the rate of exchange ruling at the date of the
transaction. Monetary assets and liabilities denominated in foreign currencies are translated into US$
at the rate of exchange prevailing on the statement of financial position date. Resulting gains or losses
on exchange are recorded as part of the results for the year.

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY

In the application of the Fund's accounting polices, which are described in note 3, management is
required to make judgements, estimates and assumption about the carrying amounts of assets and
liabilities that are not readily apparent from other sources. The estimates and associated assumptions
are based on historical experience and other factors that are considered to be relevant. Actual results
may differ from these estimates,

The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting
estimates are recognised in the year in which the estimate is revised if the revision affects only that
year or in the year of the revision and future years if the revision affects both current and future years,

Judgements

In the process of applying the Fund’s accounting policies, management has made the following
judgements, apart from those involving estimations, which have the most significant effect in the
amounts recognised in the financial statements:

Classification of investments

Management decides on acquisition of an investment whether it should be classified as at fair value
through statement of income or as available for sale, In making those judgements the Fund considers
the primary purpose for which it is acquired and how it intends to manage and report its performance.
Such judgement determines whether it is subsequently measured at cost, amortised cost or at fair value
and if the changes in fair value of instruments are reported in profit or loss or in other comprehensive
income.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 25 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

 

4,

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY (continued)

Estimation uncertainty

The key assumptions concerning the future and other key sources of estimation uncertainty at the
statement of financial position date, that have a significant risk of causing a material adjustment to the
carrying amounts of assets and liabilities within the next financial year are discussed below:

Valuation of unquoted equity investments
Valuation of unquoted equity investments is normally based on one of the following:

recent arm’s length market transactions;

current fair value of another instrument that is substantially the same ;

carmings multiple ;

the expected cash flows discounted at current rates applicable for items with similar terms and risk
characteristics; or

* other valuation models.

The determination of the cash flows and discount factors for unquoted equity investments requires
significant estimation.

CASH AND CASH EQUIVALENTS

 

 

2010 2009

uss US$
Bank balances 35,722,823 701,297
Time deposits z 2,000,000
35,722,823 2,701,297

 

The time deposits with banks yield interest at nil (2009: 5.25%) per annum and mature within three
months from the date of deposit.

FINANCIAL ASSETS AT FAIR VALUE THROUGH STATEMENT OF INCOME

 

 

Fair value
Fair value at Additions adjustment at Impairment — Fair value at
31 December during the 31 December during the 31 December
2009 year 2010 year 2010
USS US$ US$ USS US$
Unquoted
investments:
Project MPC
Global 2,081,562 - (393,070) (1,688,492) -
Project
Master 58,602,018 - 25,337,387 - 83,939,405
Project City 65,798,045 9,075,000 5,075,410 - 79,948,455
126,481,625 _ 9,075,000 30,019,727 (1,688,492) 163,887.860

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 26 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2010

6.

FINANCIAL ASSETS AT FAIR VALUE THROUGH STATEMENT OF INCOME (continued)

The financial assets at fair value through statement of income amounting to US$ 163,887,860 is
carried at fair value as determined based on the independent third party valuation reports prepared
using pricing models and discounted cash flow techniques that are based on non-observable market
prices or rates for which an unrealised gain of US$ 30,019,727 (2009: US$ 38,977,328) was
recognised in the statement of comprehensive income for the year,

 

LOANS AND RECEIVABLES
2010 2009
US$ US$
Convertible loan:
At cost 20,000,000 20,000,000
Other loan:
UNIFIED Transport and Logistic Company (“UNIF”) - 900,000

 

20,000,000 20,900,000

 

The convertible loan to KGL International for Ports, Warehousing and Transport K.S.C.C. is for a
period of five years with a final maturity date of 26 August 2012.The loan is interest bearing at a
simple rate of interest of 28% per annum. Interest on the principal of US$ 20,000,000 is accrued every
year and is payable with the principal on maturity of the loan. During the current year no interest has
been accrued as the agreement is currently being renegotiated.

The loan is convertible at the option of the Fund into 2 million shares in Damietta International Ports
Company. The Fund is entitled to convert the loan to shares at any time before its final settlement on
26 August 2012,

The Fund through its bankers HSBC Bank provided a bank Guarantee of US$ 900,000 to UNIF with a
renewed expiry date of 3] December 2009. As per the agreement, guarantee claims and expenses were
made during 2009 amounting to US$ 913,691 and interest of US$ 57,181 has been charged thereon.
The interest rate is based on 6% per annum each year on non claimed amounts and 9% per annum on
enchased amounts, During 2010 all these amounts due from UNIF was settled to the fund by a related

party.

 

 

ACCRUED INTEREST
2010 2009
US$ US$
Balances due from KGL International for Ports and Warehousing
K.S.C.C, (note 7) 7,563,836 7,563,836
Balances duc from KGL Investments K.S.C.C - 558,465
Accrued interest on time deposits from banks - 1,656
Interest on UNIF loan (note 7) - 57,181
7,563,836 8,181,138

 

13
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 27 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

9. PREPAYMENTS AND OTHER RECEIVABLES

 

 

 

 

 

 

 

2010 2009
USS US$
Balances due from limited partner — Kuwait Ports Authority* - 50,000,000
Prepayments 7,554 -
Guarantee charges on UNIF . 13,691
7,554 50,013,691]
*This amount has been received in full on 18 July 2010.
10. RELATED PARTY TRANSACTIONS AND BALANCES
2010 2009
USS USS
Statement of financial position
Balances due from related party
* KGL Investments K.S.C.C 7,687,184 7,186,491
* Loans and receivables (note 7) 20,000,000 20,900,000
«Balances due from KGL International for Ports, Warehousing
and Transport K.S.C.C (note 8) ___ 7,563,836 7,563,836
Balances due to investment manager
* KGL Investments Cayman Limited 18,364,345 13,462,949

 

In accordance with the Limited Partnership Agreement, 20% of the profit has been allocated to the

Investment Manager as performance fees, KGL Investments Cayman Limited.

In accordance with the Limited Partnership Agreement, 2% of the total capital commitments have
been allocated to the Investment Manger, KGL Investments Cayman Limited as management fees.

I. GENERAL AND ADMINISTRATIVE EXPENSES

 

 

2010 2009

US$ US$
Aborted deal cost - 89,571
Professional! fees 315,209 837,757
Marketing expenses - 2,500,000
Travel expenses z 29,902
Success [ee 1,000,000 -
Others 80,288 111,107

1,395,497 3,568,337

 

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 28 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

 

12.

13.

TAXATION

As per the Limited Partnership Agreement Any tax liability arising on the activity of the Fund will be
borne by the partners.

FINANCIAL RISK MANAGEMENT

The Fund primarily invests in equity related investments in port management companies that operate
ports in the fastest growing regions of the world which are the developing markets of the Asia, Africa
and the Middle East. The objective of the Fund is to achieve long term capital appreciation through
investments in entrepreneurial companies demonstrating the potential for significant growth derived
from products and services with international market appeal and demonstrate and sustainable
competitive advantages.

The Fund is exposed to a number of risks arising from the various financial instruments it holds. The
main risk to which the Fund is exposed is; credit risk, market price risk, interest rate risk and liquidity
risk. The risk management policies employed by the Fund to manage these risks are discussed below:

a. Market price risk

The Fund’s unquoted investments are susceptible to market price risk arising from uncertainties about
future values of investment securities. The Fund’s advisor advises the Fund on the investments that
have prospects to appreciate in value over the medium to long term period. The advisor’s
recommendations are reviewed by the General Partner before the investment decisions are
implemented.

The performance of investments held by the Fund is monitored by the advisory committee on an
ongoing basis and reviewed on a regular basis by the General Partner.

b. Currency risk

The Fund hold assets denominated in currencies other than US$, the functional and presentation
currency of the Fund. Consequently the Fund is exposed to currency risk since the value of the
securities denominated in other currencies will fluctuate due to changes in exchange rates. The Fund’s
policy is not to enter into any currency hedging transections,

The table below summarise the Fund’s exposure to currency risks. Included in the tables are the
Fund’s assets and liabilities at fair values categorised by their base currencies;
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

Page 29 of 100

 

13.

FINANCIAL RISK MANAGEMENT (continued)

Ci Concentration of assets and liabilities

 

 

 

 

 

 

 

 

 

 

 

 

Other United States

As at 31 December 2010 currencies Dollars Total
US$ US$ US$

Assets
Convertible loan . 20,000,000 20,000,000
Financial assets at fair value through
statement of income - 163,887,860 163,887,860
Accrued interest - 7,563,836 7,563,836
Prepayments and other receivables = 7,554 7,554
Due from related parties - 7,687,184 7,687,184
Cash and cash equivalents 402,125 35,320,698 35,722,823
Total assets 402,125 234,467,132 234,869,257
Liabilities
Due to investment manager - (18,364,345) (18,364,345)
Accrued expenses - (195,537) (195,537)
Total net assets 402,125 215,907,250 216,309,375
As at 31 December 2009
Assets
Convertible loan - 20,000,000 20,000,000
Other Loans - 900,000 900,000
Financial assets at fair value through
statement of income - 126,481,625 126,481,625
Prepayments and other receivables - 50,013,691 50,013,691
Accrued interest - 8,181,138 8,181,138
Due from related parties = 7,186,491 7,186,491
Cash and cash equivalents 305,888 2,395,409 2,701,297
Total assets 305,888 215,158,354 215,464,242
Liabilities
Due to investment manager - (13,462,949) (13,462,949)
Accrued expenses . (5,297,502) (5,297,502)
Total net assets 305,888 196,397,903 196,703,791

d,s Interest rate risk

 

 

The majority of the Fund's financial assets and liabilities are non-interest bearing. As a result, the
Fund is not subject to significant amounts of risk due to fluctuations in the prevailing levels of market.
Interest income from cash deposits may fluctuate in amount, in particular due to changes in the
interest rates. Whilst the Fund seeks to optimise overall performance from the assets it holds, it does
not seek to maximise interest income in view of its policy to focus on unquoted investments but one of
its investments is in a convertible loan which carns interest.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 30 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

 

13. FINANCIAL RISK MANAGEMENT (continued)

d. Interest rate risk (continued)

The following table analyses the interest rate composition of the Fund’s net assets.

 

 

 

 

Interest Non-interest

As at 31 December 2010 bearing bearing Total
USS USS USS

Convertible loan 20,000,000 - 20,000,000
Financial assets at fair value through
statement of income - 163,887,860 163,887,860
Accrued interest - 7,563,836 7,563,836
Prepayments and other receivables - 7,554 7,554
Due from related parties - 7,687,184 7,687,184
Cash and cash equivalents - 35,722,823 35,722,823
Due to investment manager - (18,364,345) (18,364,345)
Accrued expenses . (195,537) (195,537)

20,000,000 196,309,375 216,309,375
As at 31 December 2009
Convertible loan 20,000,000 . 20,000,000
Other loan 900,000 - 900,000
Financial assets at fair value through
statement of income = 126,481,625 126,481,625
Accrued interest = 8,181,138 8,181,138
Prepayments and other receivables $0,013,691 50,013,691
Due from related parties - 7,186,491 7,186,491
Cash and cash equivalents - 2,701,297 2,701,297
Due to investment manager - (13,462,949) (13,462,949)
Accrued expenses - (5,297,502) (5,297,502)

20,900,000 175,803,791 196,703,791

 

e. Liquidity risk

The liquidity risk is that the Fund cannot meet its financial obligations when they fall due. As at 31
December 2010, the amount available for call and other charges amounted to US$ 7,687,184. The
Fund has no liquidity risk for the foreseeable future. Some of the investments are unquoted and are not

readily realisable. The maturity profile of the funds liabilities are as follows.
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

Filed 05/15/20 Page 31 of 100

 

13,

FINANCIAL RISK MANAGEMENT (continued)

e. Liquidity risk (continued)

 

 

 

 

 

One to two Three to five
As at 31 December 2010 years years Total
USS USS USS
Due to investment manager - 18,364,345 18,364,345
Accrued expenses 195,537 : 195,537
195,537 18,364,345 18,559,882
As at 31 December 2009
Due to investment manager - 13,462,949 13,462,949
Accrued expenses 5,297,502 - 5,297,502
5,297,502 13,462,949 18,760,451

 

f. Fair value of financial instruments

The Fund used discounted cash flow and other pricing models to value its investments in financial
assets at fair value through statement of income that are based on non-observable prices or rates. The
Fund's investments in financial assets at fair value through statement of income are classified within

level 3 investments.
31 December 2010

Financial assets at fair yalue through statement of income
Unquoted investments

31 December 2009

Financial assets at fair value through statement of income
Unquoted investments

Level 3
USS

_163,887,860

___Level 3
USS

126,481,625

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 32 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2010

 

13.

14,

FINANCIAL RISK MANAGEMENT (continued)
f. Fair value of financial instruments (continued)

Reconciliation of Level 3 fair value measurements of financial assets at fair value through statement
of income

Financial assets at
fair value through

31 December 2010 statement of income

USS
As at | January 2010 126,481,625
Additions during the year 9,075,000
Total gains or losses in valuation 30,019,727
Impairment loss (1,688,492)
Ending balance 163,887,860

31 December 2009

Financial assets at
fair value through

statement of income

 

USS

As at | January 2009 72,559,455
Additions during the year 14,944,842
Total gains or losses in valuation 38,977,328
Ending balance 126,481,625
COMMITMENTS AND CONTINGENT LIABILITIES

2010 2009

US$ US$
Investment commitments 15,250,000 9,812,500

 

The total unfunded commitment of investment in MPC Global is USD 16,250,000, The called but
unfunded commitments to MPC Global are in the amount of US$ 15,250,000, This amount has not been
paid by the Fund pending MPC Global demonstrating to the Fund’s satisfaction that it has complied in all
material manners with the MPC Global Private Placement Memorandum. MPC Global commenced its
legal proceedings in Luxembourg against the Fund in January 2010 (the “proceedings”). The proceedings
are a result of the disagreement between MPC Global and the Fund regarding their respective obligations
and responsibilitics as per the PPM. There is a possibility of an obligation to pay this amount in the near
future as per the PPM.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 33 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the finuneinl statements

For year ended 31 December 2010

15. CAPITAL ACCOUNTS

Movement during the year from 1 January 2010 to 31 December 2010

Limited Partners

General Retirement and Social
Insurance Authority, Qatar

Gulf Investment Corporation.

Behbehani Investment Company,

The Public Institution For Social
Security

Yaqoub Behhehani

AL Ablia Holding Company,
Kuwait Reinstirance Company
K.S.C.C

AI Alilia Insurance Company.
Mohammed Ali Al-Naki

‘Xgl Investment K.S.C.C

Kuwait Ports Authority

Previous Years’

 

 

* Equalisation adjustment made on funding by Limited Partner , Kuwait Ports Authority.

 

Profils and Profil for Capital
Total Cumulative Equatisntion the Year aecounts
Ownership Commitment Contributions Adjustments 2010 2010
% USS USS USS USS USS
6.90% 9,852,000 9,852,000 5,169,584 1,352,128 16,373,712
7.00% 10,000,000 10,000,000 5,247,243 1,372,440 16,619,683
U.70% 1,000,000 1,000,000 524,725 137,244 1,661,969
28.00% 40,000,000 40,000,000 20,988,974 5,489, 76] 66,478,735
0.70% 1,000,000 1,000,000 524,725 137,244 1,661,969
2.10% 3,000,000 3,000,000 1,574,174 411,732 4,985,906
140% 2,000,000 2,000,000 1,049,448 274,488 3,323,936
2.10% 3,000,000 3,000,000 1,574,173 411,732 4,985,905
2.10% 3,000,000 3,000,000 1,574,)73 411,732 4,985,905
14,00% 20,000,000 20,000,000 10,494,487 2,744,882 33,239,369
35.00% 50,000,000 $0,000,000 5,130,085 6,862,20) 61,992,286
1O0.00% 142,852,000 142,852,000 53,851,791 19,605,584 216,309,375
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 34 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report
For the year ended 31 December 2011
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 35 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report

Fou the year ended 31 December 2011 —

 

 

 

Contents Page

The Investment Manager, General Partner and Professional Advisor of the Fund |

Statement of Investment Manager's Responsibilities 2
Independent auditor's report 3
Statement of financial position ‘|
Statement of comprehensive income 5
Statement of changes in equity 6
Statement of cash flows 7

Notes to the financial statements #- 22
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 36 of 100

The Port Fund Limited Partnership

Cayman Islands

Financial statements and independent auditor's report

For the year ended 31 December 2011

 

The Investment Manager, General Partner and Professional Advisor of the Fund
£

Inyestment Manager:

General Partner:

Bankers:

Auditors:

Legal Advisors:

Administrators:

KGL Investment Cayman Limited
Walkers SPV Ltd Walkers House.
87 Mary Street,

George Town Grand Cayman

KY 1-9002 Cayman Islands

Port Link GP Limited

C/o Walkers SPV Ltd Walkers House,
87 Mary Street,

George Town Grand Cayman

KY }-9002 Caynian Islands

HSBC Bank Middle Hast Limited - Kuwait
Gi/1/2 Floors, Al-Kharafi Tower,

Qibla Area, Hamad Al-Sagqr Street,

PO Box 1683, Safat 13017, Kuwait

BDO Al-Nisf & Partners
P.O.Box: 25578

Safat 13116

Kuwait

Walkers Dubai LLP

Sth Floor, The Exchange Building

Dubai International Finance Centre PO Box 506513
Dubai

TMF Mauritius Limited

(Formerly Equity Trust (Mauritius) Limited)
3" Floor, Raffles Tower

19 Cybereity

Ebene, Republic of Mauritius
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 37 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report

For the year ended 31 December 2011

 

STATEMENT OF THE INVESTMENT MANAGER'S RESPONSIBILITIES
FOR THE YEAR ENDED 31 DECEMBER 2011

The Investment Manager of the Fund is responsible for the preparation of the financial statements for
each financial period in accordance with the Limited Partnership Agreement which give a true and Tair
view of the state of alfairs of the Fund and of the net expenditure of the Fund for that year. In preparing
those financial statements, the Investment Manager is required to:

® — Select suitable accounting policies and then apply them consistently;

e make judgements and estimates that are reasonable and prudent;
stale whether applicable accounting standards have been followed: and

e prepare the financial statements on the going concern basis unless it is inappropriate to presume
the Limited Partnership will continue in business.

The Investment Manager is responsible for keeping the proper accounting records which disclose with
reasonable accuracy at any time the financial position of the Fund and hence for taking reasonable steps
for the prevention and detection of fraud and other irregularities.

hth
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 38 of 100

Tel: +965 2242 6999 Al Johara Tower, 6" Floor
Fax: #965 2240 1666 Khaled Ben Al Waleed Street, Shar
BO. Box 25578, Safat 13116

www, bde.com, kw
Kuwait

INDEPENDENT AUDITOR’S REPORT TO THE LIMITED PARTNERS’ OF THE PORT
FUND LIMITED PARTNERSHIP

Report on the Financial Statements

We have audited the accompanying financial statements of The Port Fund Limited Partnership (“the
Vand") which comprise the statement of financial position as at 31 December 2011, and the statement
of comprehensive income, statement of changes in equity and statement of cash flows for the year
then ended, and a summary of significant accounting policies and other explanatory information.

Management's Respousibility for the Financial Statements

The Fund Manager is responsible for the preparation and fair presentation of these Mnancial
statements in accordance with International Financial Reporting Standards, and for such internal
control as management determines is necessary to enable the preparation of financial statements that
are free from material misstatement, whether duc to fraud or error.

Auditor's Responsibility

Our responsibility is to express an opinion on these financial statements based on our audit, We
conducted our audit in accordance with International Standards on Auditing. Those standards require
that we comply with ethical requirements and plan and perform the audit to obtain reasonable
assurance about whether the financial statements are [ree [rom material misstatement,

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
in the financial statements. The procedures selected depend on the auditor’s judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the fund's
preparation and fair presentation of the financial statements in order to design audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the fund’s internal control. An audit also includes evaluating the appropriateness of
accounting policies used and the reasonableness of accounting estimates made by management, as
well as evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate (o provide a basis
for our audit opinion,

Opinion

In our opinion, the financial statements present fairly. in all material respects, the financial position of
the Fund as at 31 December 2011, and of its financial performance and cash Mows for the year then
ended in aceordance with International Financial Reporting Standards.

= 3

_++e}\-

Qais M. Al-Nisf
License No, 38-A
BDO AI Nisf & Partners

 

Kuwait: 19 February 2012

WOOAL NIM & Prrtetys a member ot 800 Interdations) Limited, UK company bemited hy quarintee, ane forms partod the international GOO tetwork ot
ludependent member Hines,
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of financial position

Asal 31 December 201]

Filed 05/15/20

 

Assets

Cash and cash equivalents

Financial assets al fair value through statement of
Income

Loans and receivables

Accrued interest

Prepayments and other reecivables

Due from related party

Total assets

Liabilities

Accrued expenses

Due to Investment Manager
Total liabilities

Net assets

Represented by:
Fund capital
Retained carnings
Total equity

Notes

6

9

9

Page 39 of 100

 

 

 

 

 

2011 2010
US$ US$
8,751,010 35,722,823

247,877,008 163,887,860

20,000.000 20,000,000
s 7,563,836

3 7,554

6,070,923 7.687.184
282,698.94 | 234,869,257
258,999 195,537
27,917,589 18,364,345
28.176.588 18,559.82

254,522,353 216,309,375

142,852,000 142,852,000

111,670,353 73,457,375

254,522.353 216,309,375

 

The accompanying notes on pages 8 to 22 form an integral part of these financial statements.

SS oid >

 

4
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of comprehensive income

For the year ended 31 December 201 |

Income

Unrealised gain on financial assets at fair value through
stalement of income (net)

Interest income

Total income

Expenses

Management fees

Impairment loss on financial assets at fair value
through statement of income

General and administrative expenses
Impairment provision for accrued interest
Foreign exchange loss

Total expenses

Profit for the year

Other comprehensive income

Total comprehensive income for the year

Attributable to investinent manager *
Attributable to limited partners

Filed 05/15/20

Noles

6

6
10

Page 40 of 100

 

2011
US$

59,564,178
499,109

2010
USS

30,019,727
430.016

 

60,063,287

(2,857,040)

(1.872.711)
(7.563.836)
(3.478)

47,766,222

47,766,222 |

9,553,244
38,212,978

47,766,222

 

_ 30,449,743

(2,857,040)

(1,088,492)
(1,395,497)

(1,734)

(5,942,763) _

4.506.980
24,506,980 _

4,901,396
19,605,584

24,506,980

* ‘The profit allocation to the Investment Manager is as per S 4.2c of the Limited Partnership Agreement.

The accompanying notes on pages 8 to 22 form an integral part of these financial statements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 41 of 100

The Port Fund Limited Partnership
Cayman Islands

Statement of changes in equity

For the year ended 3} December 201 |

Balance at 31 December 2009

Total comprehensive income for the year attributable
to limited partners

Balance at 31 December 2010

Total comprehensive income for the year attributable
to limited partners

Balance at 31 December 2011

 

 

Fund Retained Total
capital earnings equily
US$, USS US$
142,852,000 53,851,791 196,703,791
‘ 19,605,584 19,605,584
142,852,000 73,457,375 216,309,375
38.212.978 38,212,978

 

142,852,000

111,670,353

254,522,353 |

The accompanying notes on pages 8 to 22 form an integral part of these financial statements.

6

 
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of cash flows

For the year ended 31 December 201]

Filed 05/15/20

Page 42 of 100

 

Note

OPERATING ACTIVITIES

Profit for the year

Adjustments for:

Interest income

Impairment provision for accrued interest

Impairment loss on financial assets at fair value

through statement of income (net)

Unrealised gain on financial assets at fair value through
statement of income (net)

Changes in operating assets and liabilities:
Due from related party

Accrued interest

Prepayments and other receivables

Payable and accruals

Net cash (used in) / from operating activities

INVESTING ACTIVITIES
Purchase of financial assets at fair value through statement

of income
Loans

Interest received

Net cash used in investing activities

Net (decrease) / increase in cash and cash equivalents

Cash and cash equivalents at beginning of the year

Cash and cash equivalents at end of the year 5

 

2011 2010
US$ US$
47,766,222 24,506,980
(499,109) (430,016)
7.563.836 S
- 1.688.492
(59,564,178) (30,019,727).
(4,733,229) (4.254.271)
2,103,455 (71,251)
“ 617,302
7.554 $0,006,137
63.462 _(5,101,966)

(2,558,758)

41,195,951

 

(24,424,970) (9,075,000)
; 900,000
11,915 575
(24,413,055) ——_-(8,174.425)

 

~ (26,.971.813)

35.722.823

“33,021,526
2,701,297

 

8,751,010

35,722,823

The accompanying notes on pages 8 to 22 form an integral part of these financial statements.

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 43 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 201 |

 

2.1

 

GENERAL INFORMATION

The Port Fund Limited Partnership, (“the Fund") was established on 2! March 2007 and is
registered as an exempt limited partnership in the Cayman Islands under the exempted Law (2003
Revision) of the Cayman Islands. The first closing acceptance of committed contributions was on
15 July 2007 and the final closing occurred on 31 December 2009,

The Fund will offer select sophisticated investors the opportunity to participate in the growth and
consolidation of the port management industry and related sectors through selected private equity
investments in high potential companies on a world wide basis.

The Port Link GP Limited (“General Partner”) has appointed KGL. Investment Cayman Limited
(“Investment Manager”) who is responsible for the preparation of the financial statements for cach
financial period in accordance with the Limited Partnership Agreement.

The Fund will terminate on 31 December 2012, but this may be extended by the General Partner
for up to two consecutive additional one year periods, to permit the General Partner to dispose of
existing investments in accordance with the Limited Partnership Agreement.

‘These financial statements of the Fund for the year ended 31 December 2011 were authorized for
issue by the Investment Manager on 19 February 2012.

ADOPTION OF NEW AND REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (IFRSs)

New / revised [FRS adopted by the Fund

‘The accounting policies used in the preparation of these financial statement are consistent with
those used in the previous year, except for the adoption of the following new and amended [ASB
Standards during the year:

© JAS 24 Related Party Disclosures (Revised)
The amendment clarified the definition of a related party to simplify the identification of such
relationships and to climinate inconsistencies in its application, The adoption of the amendment
did not have any impact on the financial position or performance of the Fund.

IAS 32: Financial Instirionents; Presentation - (Amended)

The amendment alters the definition of a financial liability in IAS 32 to enable entities to
classify rights issues in foreign curreney and certain options or warrants as equily instruments.
The amendment is applicable if the rights are given pro rata to all of the existing owners of the
same class of an entity's non-derivative equity instruments, to acquire a fixed number of the
entity's own equity instruments for a fixed amount in any currency. The amendment has had no
effect on the financial statements or performance of the Fund.

© JAS | Presentation of Financial Statements (Amendment)
The amendment clarifies that an entity may choose to present the required analysis of items of
other comprehensive income cither in the statement of changes in equity or in the notes to the
financial statements. The adoption of the amendment did not have any impact on the financial
position or performance of the Fund.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 44 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2011

2.

2.2

3.

 

 

ADOPTION OF NEW AND REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (LFRSs) (continued)

New / revised IFRS in issue but not yet effective and not early adopted by the Fund

Standards issued but not yet effective up to the date of issuance of the Fund's financial statements
are listed below. This listing of standards issued are those that the Fund reasonably expects to have
an impact on disclosures, financial position or performance when applied at a future date. The

Fund intends to adopt these standards when they become effective,

© J/FRS7 Financial lustruments: Disclosures — Enhanced Derecognition Disclosure Requirements

‘The amendment requires additional disclosure about financial assets that have been transferred
but not dereeognised to enable the user of the Fund's financial statements to understand the
relationship with those assets that have not been derecognised and their associated liabilities. In
addition, the amendment requires disclosures about continuing involvement in derecognised
ussets to enable the user to evaluate the nature of, and risks associated with, the Fund's
continuing involvement in those derecognised assets. ‘The amendment becomes effective for
annual periods beginning on or after | July 2011, The amendment affects disclosure only and
has ho impact on the Fund’s financial position or performance,

IFRS 9 Financial Instruments

IFRS 9 as issued reflects the first phase of the IASBs work on the replacement of IAS 39 and
applics to classification and measurement of financial assets and financial liabilities as defined
in JAS 39. The Standard is effective for annual periods beginning on or after | January 2015, In
subsequent phases, the [ASB will address hedge accounting and impairment of financial assets.
The adoption of the first phase of IFRS 9 will have an effect on the classification and
measurement of the Fund's financial assets, but will potentially have no impact on classification
and measurements of financial liabilities. The Fund will quantify the effect in conjunction with
the other phases, when issued, to present a comprehensive picture.

IFRS 13 Fair Valite Measurement

IFRS 13 establishes a single source of guidance under IFRS for all fair value measurements. The
standard does not change when an entity is required to use fair value, but rather provides
guidance on how to measure fair value under IFRS when fair value is required or permitted. The
Pund is yet to assess IFRS 13°s full impact and intends to adopt IFRS 13 no later than the
accounting period beginning on or afler | January 2013.

SIGNIFICANT ACCOUNTING POLICIES
Statement of compliance

These financial statements have been prepared in accordance with the International Financial
Reporting Standards (IFRSs).

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 45 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

lor the year ended 31 December 2011

 

3.

SIGNIFICANT ACCOUNTING POLICIES (continued)
Basis of preparation

These financial statements are prepared on the historical cost basis except for measurement at fair
value of financial assets at fair value through statement of income,

These financial statements have heen presented in United States Dollar (US$) which is the
functional and presentation currency of the Fund.

Financial Instruments

Classification and measurement

The Fund classifies its financial assets as "financial assets at fair value through statement of
income” and "loans and receivables" . Financial liabilities are classified as "other than at fair value
through statement of income", All financial instruments ave initially recognised at its fair value
plus, transaction costs that are directly attributable to the acquisition of the linancial instrument.
The Investment Manager determines the appropriate classification of each instrument at the time
of acquisition.

Financial assets at fair value threugh statement of income(F VTS)
Investments are classified as FVTSI where the financial asset is cither held for trading or it is
designated as FVTSL

A financial asset is classified as held for trading if: (i) it has been acquired principally for the
purpose of selling in the near future; or (ii) it is a part of an identified portfolio of financial
instruments that the Fund manages together and has a recent actual pattern of short-term profit-
taking; or (iii) il is a derivative that is not designated and effective as a hedging instrument.

A financial asset other than a financial asset held for trading may be designated as F YTS! upon
initial recognition iff (i) such designation eliminates or significantly reduces a measurement or
recognition inconsistency that would otherwise arise; or (ii) the financial asset forms part of a
group of financial assets or financial liabilities or both, which is managed and its performance is
evaluated on a fair value basis, in accordance with the Fund's documented risk management or
investment strategy, and information about the grouping is provided internally on that basis: or
(iii) it forms part of a contract containing one or more embedded derivatives, and IAS 39 Financial
Instruments: Recognition and Measurement permits the entire combined contract (asset or
liability) to be designated as at FVTSI.

Financial assets at FVTSI are stated at fair value, with any resultant gain or loss recognised in the
statement of comprehensive income. The net gain or loss recognised in the statement of
comprehensive income incorporates any dividend or interest earned on the financial asset, Fair
value is determined in the manner described in note 12.

Loans and receivables

These are non-derivative financial assets with fixed or determinable payments that are not quoted
in an active market. ‘These are subsequently remeasured and carried at amortised cost, less any
provision for impairment,

10
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 46 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

for the year ended 31 December 2011

3.

SIGNIFICANT ACCOUNTING POLICIES (continued)

Loans and receivables(eontinued)
Loans and receivables include convertible loan, cash and cash equivalents and due from related
parties,

Cash and cash equivalenis
Cash and cash equivalents comprise of cash and bank balances, and fixed deposits with banks with
an original maturity of three months or less from the placement date.

Amoritsed Cost

Amortised cost is computed by taking into account any discount or premium on acquisition of the
financial instrument and fees and costs that are an integral part of the effective interest rate. The
effective interest rate is the rate that exactly discounts estimated future cash receipts through the
expected life of the financial asset, or, where appropriate, a shorter period. The effective interest
rate method is a method of calculating the amortised cost of a financial asset and of allocating
interest income over the relevant period,

Financial Liabilities

Financial liabilities are classified as "other than at fair value through statement of income", These
are subsequently remeasured at amortised cost using the effective interest rate method. Financial
liabilities represent due to Investment Manager,

Recognition and de-recognition

A financial asset or a financial liability is recognised when the Fund becomes a party to the
contractual provisions of the instrument.

All ‘regular way' purchase and sale of financial assets are recognized using trade date accounting.

Regular way purchases or sales are purchases or sales of financial assets that require delivery of

assets within the time frame generally established by regulations or conventions in the market
place.

A financial asset (in whole or in part) is derecognised where:

* the contractual rights to receive cash flows from the asset have expired,; or

* the Fund retains the right to receive cash flows from the asset, but has assumed an obligation to
pay them in lull without material delay to a third party under a “pass through’ arrangement, or

® the Fund has transferred its rights to receive cash flows from the asset and either (a) has
transferred substantially all the risks and rewards of the asset, or (b) has neither transferred nor
retained substantially all the risks and rewards of the asset, but has transferred control of the
asscl.

When the Fund has transferred its rights to receive cash flows from an asset and has neither
transferred nor retained substantially all the risks and rewards of the asset nor transferred control
of the asset, the asset is recognised to the extent of the Fund's continuing involvement in the asset.
Continuing involvement that takes the form of a guarantee over the transferred asset is measured

at the lower of the original carrying amount of the asset and the maximum amount of

consideration that the Fund could be required to repay.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 47 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 201 |

3.

 

 

SIGNIFICANT ACCOUNTING POLICIES (continued)

A financial liability is derecognised when the obligation under the liability is discharged or
cancelled or expires. Where an existing financial liability is replaced by another from the same
lender on substantially different terms, or the terms of an existing liability are substantially
modified, such an exchange or modification is treated as a derecognition of the original liability
and recognition of a new liability and the difference between the carrying amount of the financial
liability (or part of the financial liability) extinguished or transferred to another party and the
consideration paid. including any non-cash assets transferred or liabilities assumed, is recognised
in the statement of comprehensive income.

Impairment of financial assets

Financial assets are assessed for indicators of impairment at each financial position date. Financial
assets are considered to be impaired where there is objective evidence that, as a result of one or
more events that occurred after the initial recognition of the financial asset, the estimated [future
cash flows of the asset have been impacted,

Objective evidence of impairment could include:

* significant financial difficulty of the issuer or counterparty; or

* default or delinquency in interest or principal payments; or

«it becoming probable that the borrower will enter bankruptcy or financial re-organisation.

For financial assets carried at amortised cost, the amount of the impairment is the difference
between the asset's carrying amount and the present value of estimated future cash Mows,
discounted at the financial asset’s original effective interest rate, Individual impairment. is
identified at counterparty specific level; following objective evidence the financial asset is
impaired, This may be after an interest or principal payment is defaulted or when a contract
covenant is breached. The present value of estimated cash flaw recoverable is determined afler
taking into account any security held.

The carrying amount of the financial asset is reduced by the impairment loss directly. If in a
subsequent period, the amount of the impairment loss decreases and the decrease can be related
objectively to an event occurring after the impairment was recognised, the previously recognised
impairment loss is reversed through profit or loss to the extent that the carrying amount of the
investment at (he dale the impairment is reversed docs not exceed what the amortised cost would
have been had the impairment not been recognised.

Provisions

A provision is recognised in the statement of financial position when the Fund has a legal or
constructive obligation as a result of a past event. it is probable that an outflow of economic
benefits will he required to setile the obligation and a reliable estimate can be made of the amount
of the obligation. If the effect is material, provisions are determined by discounting the expected
future cash flows that reflects current market assessments of the time value of money and. where
appropriate, the risks specific to the liability,

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 48 of 100

The Port Fund Limited Partnership
Cayman Ishainds

Notes to the financial statements

For the year ended 31 December 201]

 

3.

SIGNIFICANT ACCOUNTING POLICIES (continued)
Revenue recognition
Revenue is measured at the (air value of the consideration received or receivable.

Interest income is accrued on a time basis, by reference to the principal outstanding and al the
effective interest rate applicable, which is the rate that exactly discounts estimated future cash
receipts through the expected life of the financial asset to that asset's net carrying amount.

Dividend income from investments is recognised when the shareholder's right to receive payment
has been established. Gain on sale of investments is measured by the difference between the sale
proceeds and the carrying amount of the investment al the date of disposal, and is recognized al
the time of sale. Management fees and performance fees are accrued when services are performed,

Accrued income

Accrued income is recognised at fair value.
Acerued expenses

Accrued expenses are recognized at cost,
Foreign currency translation

Foreign currency transactions are recorded in US$ at the rate of exchange ruling at the date of the
transaction, Monetary assets and liabilities denominated in foreign currencies are translated into
US$ at the rate of exchange prevailing on the financial position date. Resulting gains or losses on
exchange are recorded as part of the results for the year,

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY

In the application of the Fund's accounting policies, which are described in note 3, the Investment
Manager is required to make judgements, estimates and assumptions about the carrying amounts
of assets and liabilities that are not readily apparent from other sources, The estimates and
associated assumptions are based on historical experience and other factors that are considered to
be relevant. Actual results may differ from these estimates,

The estimates and underlying assumptions are reviewed on an ongoing basis, Revisions to
accounting estimates are recognised in the period in which the estimate is revised if the revision
affects only that period, or in the period of the revision and future periods if the revision affects
both current and future periods.

The following are the critical judgements. apart from those involving estimations (see below), that
Investment Manager has made in the process of applying the Fund's accounting policies and that
have the most significant effect on the amounts recognised in the financial statements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 49 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

Vor the year ended 31 December 201]

4.

vi

 

 

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY (continued)

Classification of investments
‘The classification of investments depends on the nature and purpose of the financial assets and Is
determined al the time of initial recognition. The Fund classifies all its investments as FVTSI.

Key sources of estimation uncertainty

The key assumptions concerning the future and other key sources of estimation uncertainty at the
financial position date. that have a significant risk of causing a material adjustment to the carrying
amounts of assets and liabilities within the next financial year are discussed below:

Impairment of finaicial assets

The Investment Manager reviews periodically items classified as loans and receivables to assess
whether a provision for impairment should be recorded in the statement of comprehensive income.
‘The Investment Manager estimates the amount and timing of future cash flows when determining
the level of provisions required. Such estimates are necessarily based on assumptions about
several factors involving varying degrees of judgement and uncertainty,

Valuation of unquoted equity investments

Valuation of unquoted equity investments is normally based on one of the following:

e —reeentarm’s length market transactions:

® current fair value of another instrument that is substantially the same;

° the expected cash flows discounted at current rates applicable for items with similar terms and
risk characteristics; or

e other valuation models.

CASH AND CASH EQUIVALENTS

 

2011 2010
US$ US$
Bank balances 3,751,010 35,722,823
Fixed deposits 5,000,000 =
8,751,010 35,722,823

Fixed deposits with banks yield interest at 0.5% (2010; nil) per annum and mature within three
months from the date of deposit.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 50 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2011

 

 

 

 

 

6. FINANCIAL ASSETS AT FAIR VALUE THROUGH STATEMENT OF INCOME
Fair value
Fair value at Additions adjustment at — Fair value at
31 December during the 31 December 31 December
2010 year 2011 2011
US$ USS US$ USS
Unquoted investments:
Project MPC . 4,500,000 (1,088,379) 3.411.621
Project Master 83,939,405 - 12,893,247 96,832.652
Project City 79,948,455 19,924,970 47,759,310 147,032,735
163,887,860 24,424,970 59,564,178 247,877,008

The financial assets at fair value through statement of income amounting to US$ 247,877,008 is
carried at fair value as determined based on the independent third party valuation reports prepared
using pricing models and discounted cash Mow techniques that are based on non-obseryable
market prices or rates for which an unrealised gain of US$ 59,564,178 (2010: US$ 30,019,727)
was recognised in the statement of comprehensive income for the year,

Te LOANS AND RECEIVABLES

 

2011 2010
US$ USS
Convertible loan:
Al cost 20,000,000 20,000,000

 

The convertible loan to KGL International for Ports, Warehousing and ‘Transport K.S.C.C. is for a
period of five years with a final maturity date of 26 August 2012.

The loan is convertible at the option of the Fund into 2 million shares in Damietta International
Ports Company. The Fund is entitled to convert the loan to shares at any time before its final

settlement on 26 August 2012.

8. ACCRUED INTEREST

 

2011 2010
US$ US$
Interest due from KGL International for Ports and Warehousing
K.S.C.C. (note 7) 7,563,836 7,563,836
Impairment provision during the year (7,563,836) -
- 7.563.836

 

Due to unforeseen circumstances and current political situation in Egypt, till such time as the
project is formally restarted the Fund has made a 100% impairment provision on the accrued
interest receivable from KGI, International for Ports and Warehousing K.S.C.C.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 51 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3} December 201 |

 

 

9, RELATED PARTY TRANSACTIONS AND BALANCES

Related parties are Cieneral Partner, Limited Partners. Investment Manager, Directors, key
management personnal and entities controlled, jointly controlled or significantly influanced by
such parties, All related party transactions are carried oul in the normal course of business and

with the approval of the management.

‘The related party transactions and balances included in the financial statements that are not

disclosed elsewhere are as follows:

2011
US$
Transactions
Interest income 487,194
Statement of financial position
Due from related party
® KGL Investments K.S.C.C 6,070,923
Due to Investment Manager
* KGL Investments Cayman Limited 27,917,589

2010
USS

429,44 |

18,364,345

 

In accordance with the Limited Partnership Agreement, 20% of the profit has been allocated to the

Investment Manager KGL Investments Cayman Limited as performance Tees.

In accordance with the Limited Partnership Agreement, 2% of the total capital commitments have
been allocated to the Investment Manger, KGL Investments Cayman Limited as management fees.

10. GENERAL AND ADMINISTRATIVE EXPENSES

2011

US$
Administration expenses 538,848
Professional and legal fees 249.763
Interest on late payment (note 13) 905,922
Marketing expenses 72,088
Transaction lee :
Others 106,090
1,872,711

2010

US$

128.114
187,095

1.000,000
80,288
1,395,497

 

Il. TAXATION

As per the Limited Partnership Agreement any tax liability arising on the activity of the Fund will

be borne by the Partners,

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 52 of 100

The Port Fund Limited Partnership
Cayman Iskinds

Notes to the financial statements

For the year ended 31 December 201]

 

12. FINANCIAL RISK MANAGEMENT

The Fund primarily invests in equity related investments in port management companies that
operate ports in the fastest growing regions of the world which are the developing markets of the
Asia, Africa and the Middle East. The objective of the Fund is to achieve long term capilal
appreciation through investments in entrepreneurial companies demonstrating the potential for
significant growth derived from products and services with international market appeal and
demonstrate and sustainable competitive advantages,

The Fund is exposed to a number of risks arising from the various financial instruments it holds.
The main risk to which the Fund is exposed is; credit risk, market price risk. interest rate risk and
liquidity risk. The risk management policies employed by the Fund to manage these risks are
discussed below:

a. Market price risk

The Fund’s unquoted investments are susceptible to market price risk arising [rom uncertainties
about future values of investment securities. The Fund's advisor advises the Fund on the
investments that have prospects to appreciate in value over the medium to long term period, The
advisor’s recommendations are reviewed by the General Partner before the investment decisions
are implemented.

The performance of investments held by the Fund is monitored by the advisory committee on an
ongoing basis and reviewed on a regular basis by the General Partner,

b. Curreney risk

The Fund hold assets denominated in currencies other than US$. the functional and presentation
currency of the Fund. Consequently the Fund is exposed to currency risk since the value of the
securities denominated in other currencies will Muctuate due to changes in exchange rates. The
Fund’s policy is not to enter into any currency hedging transactions.

The table below summarize the Fund’s exposure to currency risks. Included in the tables are the
Fund’s assets and liabilities at fair values categorised by their base currencies:

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 53 of 100

The Port fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2011

 

 

12, FINANCIAL RISK MANAGEMENT (continued)

és Concentration of assets and liabilities

 

 

 

 

Other United States

As at 31 December 2011 _ currencies Dollars ————_sToottal
USS USS US$

Assets
Convertible loan - 20,000,000 20,000,000
Financial assets at lair value through
statement of income - 247,877,008 247,877,008
Due from related party - 6.070.923 6,070,923
Cash and cash equivalents 393.029 8,357,981 8,751,010
Total assets 393,029 282,305,912 282.698.94 |
Liabilities
Due to Investment Manager - (27,917,589) (27,917,589)
Accrued expenses ee - (258,999) (258,999)
Total net assets 393,029 254,129,324 254,522,353
As at 31 December 2010
Assets
Convertible loan - 20,000,000 20,000,000
Financial assets at fair value through
statement of income - 163,887,860 163,887.860
Accrued interest - 7.563.836 7,563,836
Prepayments and other receivables - 7,554 7.554
Due from related party - 7.687,184 7,087,184
Cash and cash equivalents 402,125 35,320,698 35,722,823
Total assets 402,125 234,467,132 234,869,257
Liabilities
Due to investment manager . (18.364,345) = (18,364,345)
Accrued expenses . (195,537) | (195.537)
Total net assets — 402.125 215,907,250 216,309,375

 

 

d. Interest rate risk

The majority of the Fund’s financial assets and liabilities are non-interest bearing. As a result, the
Fund is not subject to significant amounts of risk due to fluctuations in the prevailing levels of
market. Interest income [rom fixed deposits may fluctuate in amount, in particular due to changes
in the interest rates. Whilst the Fund seeks to optimise overall performance from the assets it
holds. it does not seck to maximise interest income in view of its policy to focus on unquoted
investments but one of its investments is ina convertible loan which carns interest.
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2011

12.

 

FINANCIAL RISK MANAGEMENT (continued)

ad. Interest rate risk (continued)

The following table analyses the interest rate composition of the Fund’s net assets.

Interest Non-interest
As at 31 December 2011 bearing —_sibearing — CTT
Us$ US$ US$
Convertible loan 20,000,000 20,000,000
Financial assets at fair value through
slatement of income - 247.877.008 247,877,008
Due from related party 6,070,923 - 6,070,923
Cash and cash equivalents 5,000,000 3,751,010 8.751.010
Due to Investment Manager . (27,917,589) (27,917,589)
Accrued expenses - (258.999) | (258,999)
31,070,923 223,710,429 254,522,353
As at 31 December 2010
Convertible loan 20,000,000 - 20,000,000
Financial assets at fair value through
statement of income 163,887,860 163,887,860
Accrued interest - 7,563,836 7.563.836
Prepayments and other receivables . 7,554 7,554
Due from related party 7.687.184 - 7,687,184
Cash and cash equivalents - 35,722,823 35,722,823
Due to Investment Manager . (18,364,345) (18,364,345)
Accrued expenses ee (195,537) (195,537)
27.687.184 188,622,191] 216,309,375

ce. Liquidity risk

Filed 05/15/20 Page 54 of 100

 

 

 

The liquidity risk is that the Fund cannot meet ils financial obligations when they fall due. As at
31 December 2011, the amount available for call and other charges amounted to USS 6,070,923.
The Fund has no liquidity risk for the foreseeable future. Some of the investments are unquoted
and are not readily realisable. The maturity profile of the Funds liabilities are as follows,

One to two Three to five

 

 

 

As at 31 December 2011 years years Total
US$ US$ USS
Due to Investment Manager - 27,917,589 27,917,589
Accrued expenses 258999 258.999
258,999 27,917,589 28,176,588
As at 31 Deeember 2010
Due to Investment Manager - 18,364,345 18.364,345
Accrued expenses 195,537 - = 195,537
195,537 18.364.345 18,559,882

 

19
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 55 of 100

The Port Mund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2011

12,

 

FINANCIAL RISK MANAGEMENT (continued)

f. Fair value of financial instruments
Fair value measurements recognised in the statement of financial position

‘The following table provides an analysis of financial instruments that are measured subsequent to
initial recognition at fair value, grouped into Levels | to 3 based on the degree to which the fair
value is observable.

© Level | fair value measurements are those derived from quoted prices (unadjusted) in active
markets for identical assets or liabilities.

e Level 2 fair value measurements are those derived from inputs other than quoted prices
included within Level | that are observable for the asset or liability, either directly (i.e. as
prices) or indirectly (i.e. derived from prices).

e Level 3 fair value measurements are those derived from valuation techniques that include
inputs for the asset or liability that are not based on observable market data (unobservable
inputs),

The Fund used discounted cash flow and other pricing models to value its investments in financial
assets at fair value through statement of income that are based on non-observable prices or rates,
‘The Fund's investments in financial assets at fair value through statement of income are classified
within level 3 investments.

31 December 2011 __ Level 3
USS

Financial assets at fair value through statement of income

Unquoted investments 247,877.008

31 December 2010 Level 3
US$

Financial assets at fair value through statement of income
Unquoted investments 163,887,860

Reconciliation of Level 3 fair value measurements of financial assets at fair value through
statement of income:

Financial assets at
fair value through
statement of

31 December 2011 __ income
US$

Asat | January 2011 163,887,860

Additions during the year 24,424,970

Total gains or losses on valuation (net) 59,564,178

Ending balance 247,877,008
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 56 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2011

12.

13;

 

FINANCIAL RISK MANAGEMENT (continued)

 

f. Fair value of financial instruments (continued)
Financial assets at
fair value through
statement of
31 December 2010 income ;
US$
As at | January 2010 126,481,625
Additions during the year 9,075,000
‘Total gains or losses on valuation 30,019,727
Impairment loss (1,688,492) _
Ending balance —_ 163,887,860
COMMITMENTS AND CONTINGENT LIABILITIES
2011 2010
US$ US$
Investment commitments - 10,750,000 15,250,000 _

 

The total unfunded commitment of investment in MPC is USD 10,750,000 (2010; USD
15,250,000). This amount was not paid by the Fund pending MPC demonstrating to the Fund's
satisfaction that it has complied in all material manners with the MPC’s Private Placement
Memorandtim (PPM). MPC commenced its legal proceedings in [Luxemburg against the Fund in
January 2010 ("the proceedings"). The proceedings were a result of the disagreement between
MPC and the Fund regarding their respective obligations and responsibilities as per the PPM, A
settlement between MPC and the Fund was reached during 2011. Pursuant to this settlement
agreement, the Fund contributed USD 4,500,000 towards its part of unpaid investment
commitment in MPC and furthermore paid interest on late payment amounting USD 905.922. The
total unfunded commitment in MPC is USD 10,750,000 at the financial position date.

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 57 of 100

 

 

 

 

 

 

ESOT FST 8L6°CIT BE SLE GOL IIT 000°7S8°ZFT %00°001
STS 99NESL TEE PLE EI 980° T6619 000°000"0S “00'S
S8T6ss'se 918 6F E'S 69f GEC EF 000°000°02 %00'F 1
SLESEL'S eLt'cO8 £06°S86'F 000°000°¢ 01°C
SLE°S8L'S ELF C08 C06 S86 F 000°000"¢ %0LT
8I68S8°¢ c8e res IEG ECE'E 000°000'7 %0F'|
6LE'BBL'S ELt'cO$ 906° S86T 000°000°¢ %01°T
09F 676'T 16 L9T 696 199°[ 000°000°T %0L'0
69E°BLTLL F£9°669°01 CLL SLr'99 000°000°0F %00°8T
09F 676'T L6rL9c 696 199°1 000°000°T "“a0L°0
16S*F67°61 806°'FL9'T £89°6I19°9T 000°000°01 %00L
LOFOTO'GI £69 969'T TIL ELE SI 000°ZS8"6 %06°9
ssn $sn $s0 $sn %
T10Z I10Z O10z JUOUUIUTOY) diysia0anQ
Jaqwuasag [¢ 18 Bad J} daquiaaaq [¢ 38 [e0,.
syunoaze jeyidea 10) }JO1g s}unojov jeyides

AOI SLIOg WRANY
DO'S wWsuNseau] ‘TOW
IYeN-[V UY poumteyoyy]
(uedwiod soummsuy viyyy Ty

JIS y Aueduioy asuvmsuiay weany

Aurdwod Suiploy ety TV
iueyaquag qnobe,

Aqunaas

JEI90S JO UONNINsUy Iqnd ay
AuUBdLWO? 1USUNISaAu] lMeYyaquag
uonriodio> luauNsaauy J[ND
IRB “ALOYIY soueInsuy
jeloog pue luawamey jerauan

 

SIouqieg poury

TIOZ 49qu929q) [¢ 0} [ [OZ ATeNUEL [ WoIy Lead aq} SuLINp JuUDMTDAOT,

SLNIODOV TYLIdVD |

 

L107 Joquiasagq | ¢ papue 1vav ay 10]
S]UdW9ILIs [EIOULUL IY} 0} S3}ON]

spurs] urWIAED
diysssujaeg pawyry puny Log ay
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 58 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor's report
For the year ended 31 December 2012
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 59 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report

For the year ended 31 December 2012

Contents Page
The Investment Manager, General Partner and Professional! Advisor of the Fund |
Statement of Investment Manager's Responsibilitics 2
Independent auditor’s report a
Statement of financial position 4
Statement of comprehensive income 5
Statement of changes in equily 6
Statement of cash flows 7

Notes to the financial statements 8-25
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 60 of 100

The Port Fund Limited Partnership

Cayman Islands

Financial statements and independent auditor’s report

lor the year ended 31 December 2012

The Investment Manager, General Partner and Professional Advisor of the Fund

Investment Manager:

General Partner:

Bankers:

Auditors:

Legal Advisors:

Administrators:

KGL Investment Cayman Limited
Walkers SPV Ltd Walkers House,
87 Mary Street,

George ‘Town Grand Cayman

KY 1-9002 Cayman Islands

Port Link GP Limited

C/o Walkers SPV Ltd Walkers House,
87 Mary Street,

George Town Grand Cayman

KY 1-9002 Cayman Islands

Al Ahli Bank of Kuwait - Kuwait
Main Office, Kuwait City,
Kuwait

BDO AI-Nisf & Partners
P.O.Box: 25578

Safat 13116

Kuwait

Walkers Dubai LLP

Sth Floor, The Exchange Building

Dubai International Finance Centre PO Box 506513
Dubai

TMF Mauritius Limited

3 Floor, Raffles ‘Tower

19 Cybercity

Ebene, Republic of Mauritius
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 61 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report

For the year ended 31 December 2012

STATEMENT OF THE INVESTMENT MANAGER'S RESPONSIBILITIES
FOR THE YEAR ENDED 31 DECEMBER 2012

The Investment Manager of the Fund is responsible for the preparation of the financial statements for
each financial period in accordance with the Limited Partnership Agreement which give a true and fair
view of the state of affairs of the Fund and of the net expenditure of the Fund for that year. In preparing
those financial statements, the Investment Manager is required to:

Select suitable accounting policies and then apply them consistently;

e make judgements and estimates that are reasonable and prudent;

e state whether applicable accounting standards have been followed; and

* prepare the financial statements on the going concern basis unless it is inappropriate to presume
the Limited Partnership will continue in business,

The Investment Manager is responsible for keeping the proper accounting records which disclose with
reasonable accuracy at any time the financial position of the und and hence for taking reasonable steps
for the prevention and detection of fraud and other irregularities.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 62 of 100

fel eG 224 G99 Al Johara Tewer, 6" Flac
Pax: 965 2240 1666 Khaled Ben Al Waleed Strout, Shire
PQ Bax 25978, Safat Path

Fcc dcmeenaeascnamamia Ww Delo een di
Kuan

INDEPENDENT AUDITOR’S REPORT TO THE LIMITED PARTNERS’ OF THE PORT
FUND LIMIPED PARTNERSHIP

Report on the Financial Statements

We have audited the accompanying financial statements of The Port Fund Limited Partnership (“the
Fund”) which comprise the statement of financial position as al 31 December 2012, and the statement
af comprehensive income, statement of changes in equity and statement of cash Hows for the year
then ended, and a summary of significant accounting policies and other explanatory information,

Management's Responsibility for the Financial Statements

The Fund Manager is responsible for the preparation and fair presentation of these lnaneial
statements in accordance with International Financial Reporting Standards, and for such internal
control as management determines is necessary to enable the preparation of financial statements that
are free from material misstatement, whether due to fraud or error.

Auditor's Responsibility

Our responsibility is to express an opinion on these fnancial statements based on our audit. We
conducted our audit in accordance with International Standards ou Auditing. Those standards require
thal we comply with ethical requirements and plan and perform the audit to obtain reasonable
ussuranee about whether the financial statements are [ree from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
in the financial statements, The procedures selected depend on the auditor's judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the fund's
preparation and fair presentation of the financial statements in order to design audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the fund’s internal control, An audit also includes evaluating the appropriateness of
accounting policies used and the reasonableness of accounting estimates made by management, as
well as evaluating the overall presentation of the financial statements.

We believe that (he audit evidence we have obtained is sufficient and appropriate to provide a basis
for our audit opinion,

Opinion

In our opinion, the financial statements present fairly, in all material respeets, the financial position of
the Fund as at 31 December 2012, and of its financial performance and cash flows for the year then
ended in accordance with International Minancial Reporting Standards.

Qais M. Al-Nisf
License No, 38-A
BDO Al Nisf & Partners

Kuwait: 23 April 2013

Wote Ad thet te
‘elder etaetrie Pn

Haeteiter ot APG tat editned Lemtesd 4 Ub ocatepatiy Hite? hy guarantor, aah tens pirat the titennat ioral UE netvsate at

 
wee

Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 63 of 100

The Port Fund Limited Partnership
Cayman Islands

Statement of financial position

As at 31 December 2012

Assets

Cash and cash equivalents

Financial assets at fair value through profit or loss
Loans and receivables

Capital contribution receivable

Due from related party

Total assets

Liabilities

Other payables and accrued expenses
Due to related parties

Due to Investment Manager

Total liabilities

Net assets

Represented by:
Fund capital
Retained earnings
Total equity

Notes

Sool a th

eos

 

 

 

 

 

 

 

 

20122011
US$ US$
383,634 8,751,010
332,060,873 247,877,008
28,050,000 20,000,000
35,000,000 :
5,491,762 6,070,923
400,986,269 282,698,941
14,927,127 258,999
3,777,000 a
40,826,029 27,917,589
$9,530,156 28,176,588
341,456,113 254,522,353 _
178,152,000 142,852,000
163,304,113 111,670,353
341,456,113 254,522,353

 

The accompanying notes on pages 8 to 25 form an integral part of these financial statements.

Investment Manager
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of comprehensive income

For the year ended 31 December 2012

Filed 05/15/20 Page 64 of 100

 

Income

Unrealised gain on financial assets at fair value through
profit or loss (net)

Interest income

Other income

Total income

Expenses

Management fees

General and administrative expenses
Impairment provision for accrued interest
Foreign exchange loss

Total expenses

Profit for the year

Other comprehensive income

Total comprehensive income for the year

Attributable to investment manager *
Attributable to limited partners

Notes

 

 

 

 

 

 

 

 

 

2012 2011

US$ US$
68,433,865 59,564,178
386,027 499,109
639,246 .

69,459,138 60,063,287 _

(3,563,040) (2,857,040)
(1,351,495) (1,872,711)
é (7,563,836)
(2,403) (3.478)
(4,916,938) (12,297,065)
64,542,200 47,766,222
64,542,200 47,166,222
12,908,440 9,553,244
51,633,760 38,212,978
64,542,200 47,766,222

 

* The profit allocation to the Investment Manager is as per S 4.2c of the Limited Partnership Agreement,

The accompanying notes on pages 8 to 25 form an integral part of these financial statements.
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of changes in equity

For the year ended 31 December 2012

Balance at 31 December 2010

Total comprehensive income for the year attributable
to limited partners

Balance at 31 December 2011

Capital contributions

Total comprehensive income for the year attributable
to limited partners

Balance at 31 December 2012

Filed 05/15/20 Page 65 of 100

 

 

 

 

Fund Retained Total

capital | earnings equity

USS US$ US$
142,852,000 73,457,375 216,309,375
= __ 38,212,978 _ 38,212,978
142,852,000 111,670,353 254,522,353
35,300,000 - 35,300,000
2 51,633,760 51,633,760
178,152,000 163,304,113 341,456,113

 

The accompanying notes on pages 8 to 25 form an integral part of these financial statements,

6
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of cash flows

For the year ended 31 December 2012

Note

OPERATING ACTIVITIES

Profit for the year

Adjustments for:

Interest income

Impairment provision for accrued interest

Unrealised gain on financial assets at fair value through profit
or loss (net)

Changes in operating assets and liabilities:
Loans and receivables

Other receivables

Due from related party

Other payables and accrued expenses

Due to related parties

Net cash used in operating activities

INVESTING ACTIVITIES

Additions to financial assets at fair value through profit or loss
Interest received
Net cash used in investing activities

FINANCING ACTIVITIES

Capital contributions received

Net cash from financing activities

Net decrease in cash and cash equivalents

Cash and cash equivalents at beginning of the year

Cash and cash equivalents at end of the year 5

Filed 05/15/20 Page 66 of 100

 

 

 

 

 

 

 

 

2012 2011
US$ US$

64,542,200 47,766,222
(386,027) (499,109)
s 7,563,836

(68,433,865) __ (59,564,178) _
(4,277,692) (4,733,229)
(8,050,000) -
- 7,554
$56,022 2,103,455
3,918,128 63,462
3,777,000 -
(3,776,542) (2,558,758)
(5,000,000) (24,424,970)
109,166 11,915
(4,890,834) (24,413,055)
300,000 "
300,000. | é
(8,367,376) (26,971,813)

8,751,010 35,722,823
383,634 8,751,010

 

The accompanying notes on pages 8 to 25 form an integral part of these financial statements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 67 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012
1, GENERAL INFORMATION

The Port Fund Limited Partnership, (“the lund”) was established on 21 March 2007 and is
registered as an exempt limited partnership in the Cayman Islands under the exempted Law (2003
Revision) of the Cayman Islands. The first closing acceptance of committed contributions was on
15 July 2007 aud the final closing occurred on 31 December 2012,

The Fund will offer select sophisticated investors the opportunity to participate in the growth and
consolidation of the port management industry and related sectors through selected private equity
investments in high potential companies on a world wide basis,

The Port Link GP Limited (“General Partner”) has appointed KGL Investment Cayman Limited
(“Investment Manager”) who is responsible for the preparation of the financial statements for cach
financial period in accordance with the Limited Partnership Agreement,

The term of the Fund ends on 31 December 2012, and by a resolution of the general partner on 28
July 2012, the term of the Fund was extended for another period of two years (ill 31 December
2014,

These financial statements of the Fund for the year ended 31 December 2012 were authorized for
issue by the General Partner and the Investment Manager on 23 April 2013.

2. ADOPTION OF NEW / REVISED INTERNATIONAL FINANCIAL
REPORTING STANDARDS (IFRSs)

2.1 New and revised IFRSs adopted by the Fund
The Fund has adopted the following amended IFRS during the year:

Amendments to IFRS 7, ‘Financial instruments: Disclosures’, on transfer of financial assets
(Effective for annual periods beginning on or after 1 July 2011)

The amendment requires additional disclosure about financial assets thal have been transferred but
not derecognised to enable the user of the Fund’s financial statements to understand the
relationship with those assets that have not been derecognised and their associated liabilities. In
addition, the amendment requires disclosures about the entity’s continuing involvement in
derecognised assets to cnable the users to evaluate the nature of, and risks associated with, such
involvement, The amendment is effective for annual periods beginning on or after | July 2011,
The adoption of the amendment did not have any impact on the financial position or performance
of the Fund,

2.2 New standards, interpretations and amendments not yet effective and not early adopted

The Fund has not applied the following new and revised IFRSs that have been issued and are not yet
effective for annual periods beginning on or afler | January 2012:
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 68 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

 

2, ADOPTION OF NEW / REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (ITRSs) (continued)

* Amendments to IAS 1 Presentation of Items of Other Comprehensive Income (Effective for
annual periods beginning on or after 1 July 2012)

The amendments to IAS | retain the option to present profit or loss and other comprehensive
income in cither a single statement or in two separate but consecutive statements. However, the
amendments to IAS 1 require additional disclosures to be made in the other comprehensive
income section such that items of other comprehensive income are grouped into two categories:
(a) items that will not be reclassified subsequently to profit or loss; and (b) items that will be
reclassified subsequently to profit or loss when specific conditions are met. Income tax on items
of other comprehensive income is required to be allocated on the same basis. The amendments to
IAS | are effective for annual periods beginning on or after | July 2012. The presentation of
items of other comprehensive income will be modified accordingly when the amendments are
applied in the future accounting periods.

" Amendments to IAS 19 Employee benefits (as revised in 2011) (Effective for annual periods
beginning on or after 1 January 2013)

The amendments to JAS 19 change the accounting for defined benefit plans and termination
benefits. The most significant change relates to the accounting for changes in define benefit
obligations and plan assets. The amendments require recognition of changes in defined benefit
obligations and fair value changes of plan assets when they occur, and hence eliminate the
‘corridor approach’ permitted under the previous version of IAS 19 and accelerate the
recognition of past service costs. The amendments require all actuarial gains and losses to be
recognised immediately through other comprehensive income in order for the net pension asset or
liability recognised in the statement of financial position to reflect the full value of the plan
deficit or surplus. The amendments to [AS 19 are effective for annual periods beginning on or
after | January 2013 and require retrospective application with certain exceptions.

* JAS 27 Separate Financial Statements (as revised in 2011) (Effective for annual periods
beginning on or after 1 January 2013)

The amended version of IAS 27 now only deals with the requirements for separate financial
statements, which have been carried over largely unchanged from IAS 27 Consolidated and
Separate Financial Statements. The standard outlines the accounting and disclosure requirements
for ‘separate financial statements', which are financial statements prepared by a parent, or an
investor in a joint venture or associate, where those investments are accounted for cither at cost
or in accordance with IAS 39 Financial Insiruments: Recognition and Measurement or IFRS 9
Financial Instruments. The standard also outlines the accounting requirements for dividends and
contains numerous disclosure requirements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 69 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

 

2.

ADOPTION OF NEW / REVISED INTERNATIONAL FINANCIAL

REPORTING STANDARDS (IFRS) (continued)

* IAS 28 Investments in Associates and Joint Ventures (as revised in 2011) (Effective for annual

periods beginning on or after I January 2013)

As a consequence of the new IFRS 1] Joint Arrangements, and IFRS 12 Disclosure of Interests
in Other Entities, IAS 28 Investments in Associates, has been renamed JAS 28 Investments in
Associates and Joint Ventures, and describes the application of the equity method to investments
in joint ventures in addition to associates. The revised standard becomes effective for annual
periods beginning on or after | January 2013.

Amendments to IAS 32 ‘Financial instruments: Presentation’, on asset and liability offsetting
(Effective for annual periods beginning on or after 1 January 2014)

These amendments are to the application guidance in [AS 32, ‘Financial instruments:
Presentation’, and clarify some of the requirements for offsetting financial assets and financial
liabilities on the statement of financial position. The amendments to IAS 32 are effective for
annual periods beginning on or after | January 2014 and require retrospective application

» Amendments to LFRS 7 Disclosures — Offsetting Financial Assets and Financial Liabilities

(Effective for annual periods beginning on or after 1 January 2013)

These amendments require an entity to disclose information about rights to set-off and related
arrangements (¢.g., collateral agreements). The disclosures would provide users with information
that is useful in evaluating the effect of netting arrangements on an entily’s financial position.
The new disclosures are required for all recognised financial instruments that are set off in
accordance with IAS 32 Financial Instruments: Presentation. The disclosures also apply to
recognised financial instruments that are subject to an enforceable master netling arrangement or
similar agreement, irrespective of whether they are set off in accordance with IAS 32. These
amendments will not impact the Fund’s financial position or performance and becomes effective
for annual periods beginning on or after 1 January 2013.

IFRS 9 ‘Financial instruments’ (Effective for annual periods beginning on or after 1 January
2015)

The standard addresses the classification, measurement and recognilion of financial assets and
financial liabilities, IFRS 9 was issued in November 2009 and October 2010. It replaces the parts
of IAS 39 that relate to the classification and measurement of financial instruments, IFRS 9
requires financial assets to be classified into two measurement categories: those measured as at
fair value and those measured at amortised cost, The determination is made at initial recognition.
‘The classification depends on the entity’s business model for managing its financial instruments
and the contractual cash flow characteristies of the instrument, For financial liabilities, the
standard retains most of the [AS 39 requirements. The main change is that, in cases where the
fair valuc option is taken for financial liabilities, the part of a fair value change due to an entity's
own credit risk is recorded in other comprehensive income rather than the income statement,
unless this creates an accounting mismatch. The guidance in IAS 39 on impairment of financial
assets and hedge accounting continues to apply. The Fund is yet (o assess IFRS 9’s full impact
and intends to adopt IFRS 9 no earlier than the accounting period beginning on or after | January
2015,
10

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 70 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2012

 

2,

ADOPTION OF NEW / REVISED INTERNATIONAL FINANCIAL

REPORTING STANDARDS (LFRSs) (continued)

* IFRS 10 ‘Consolidated financial statements’ (Effective for annual periods beginning on or

after I January 2013)

The standard builds on existing principles by identifying the concept of control as. the
determining factor in whether an entity should be included within the consolidated financial
statements of the parent company. The standard provides additional guidance to assist in the
determination of control where this is difficult to assess. The Group is yet to assess IFRS 10°s
full impact and become effective for annual periods beginning on or after | January 2013,

IFRS LU ‘Joint Arrangements’ (Effective for annual periods beginning on or after I January
2013)

The standard replaces IAS 31 Interests in Joint Ventures, IFRS 11 deals with how a joint
arrangement of which two or more parties have joint control should be classified. SIC-13 Jointly
Controlled Entities - Non-monetary Contributions by Venturers has been withdrawn upon the
issuance OF IFRS 11. Under IFRS 11, joint arrangements are classified as joint operations or joint
ventures, depending on the rights and obligations of the parties to the arrangements. In contrast,
under IAS 31, there are three types of joint arrangements: jointly controlled entities, jointly
controlled assets and jointly controlled operations.In addition, joint ventures under IFRS 11 are
required to be accounted for using the equity method of accounting, whereas jointly controlled
entities under IAS 31 can be accounted for using the equity method of accounting or
proportionate accounting. The Fund is yet to assess IFRS 11’s full impact and becomes effective
for annual periods beginning on or after | January 2013,

IFRS 12 ‘Disclosures of interests in other entities’ (Effective for annual periods beginning on
or after 1 January 20123)

The standard includes the disclosure requirements for all forms of interests in other entities,
including joint arrangements, associates, special purpose vehicles and other off balance sheet
vehicles. The Fund is yet to assess IFRS 12’s full impact and intends to adopt IFRS 12 no later
than the accounting period beginning on or after | January 2013.

IFRS 13 ‘Fair value measurement’ (Effective for annual periods beginning on or after I
January 2013)

The standard aims to improve consistency and reduce complexity by providing a precise
definition of fair value and a single source of fair value measurement and disclosure
requirements for use across IRSs, The requirements, which are largely aligned between IFRSs
and US GAAP, do not extend the use of fair value accounting but provide guidance on how it
should be applied where its use is already required or permitted by other standards within IFRSs
or US GAAP. The Fund is yet to assess IFRS 13’s full impact and intends to adopt IFRS 13 no
later than the accounting period beginning on or after 1 January 2013.

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 71 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

 

2,

ADOPTION OF NEW / REVISED INTERNATIONAL FINANCIAL
REPORTING STANDARDS (IFRSs) (continued)

* Annual Improvements to IFRSs 2009-2011 Cycle (Effective for annual periods heginning on
or after I January 2013):
IFRS | First-time Adoption of International Financial Reporting Standards
This improvement clarifies that an entity that stopped applying IFRS in the past and chooses, or is
required, to apply IFRS, has the option to re-apply IFRS 1. If IFRS 1 is not re-applied, an entity
must retrospectively restate its financial statements as if it had never stopped applying IFRS.

IAS I Presentation of Financial Statements

This improvement clarifies the difference between voluntary additional comparative information
and the minimum required comparative information. Generally, the minimum required
comparative information is the previous period.

IAS 16 Property Plant and Equipment
This improvement clarifies that major spare parts and servicing equipment that meet the definition
of property, plant and equipment are not inventory.

TAS 32 Jinancial Instruments, Presentation
This improvement clarifies that income faxes arising from distributions to equity holders are
accounted for in accordance with IAS 12 Income Taxes,

TAS 34 Interim Financial Reporting

The amendment aligns the disclosure requirements for total segment assets with total segment
liabilities in interim financial statements. This clarification also ensures that interim disclosures
are aligned with annual disclosures.

SIGNIFICANT ACCOUNTING POLICIES

Statement of compliance

These financial statements have been prepared in accordance with the International Financial
Reporting Standards (IFRSs).

Basis of preparation

These financial statements are prepared on the historical cost basis except for measurement at fair
value of financial assets at fair value through profit or loss.

These financial statements have been presented in United States Dollar (US$) which is the
functional and presentation currency of the Fund.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 72 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

lor the year ended 31 December 2012

 

a

SIGNIFICANT ACCOUNTING POLICIES (continued)

Financial Instruments

Classification and measurement

The Fund classifies its financial assets as "financial assets at fair value through profil or loss” and
“loans and receivables". Financial liabilities are classified as "other than at fair value through
profit or loss". All financial instruments are initially recognised at its fair valuc plus transaction
costs for all financial assets that are not carried at fair value through profit or loss, Financial assets
carried at fair value through profit or loss are initially recognized at fair value through profit or
loss are initially recognized at fair value, and transaction costs are expensed in the profit or loss in
the statement of comprehensive income.. The Investment Manager determines the appropriate
classification of each instrument at the time of acquisition.

Financial assets at fair value through profit or loss (FVTPL)
Investments are classified as FVTPL where the financial asset is either held for trading or it is
designated as FVTPL.

A financial asset is classified as held for trading if: (i) it has been acquired principally for the
purpose of selling in the near future; or (ii) it is a part of an identified portfolio of financial
instruments that the Fund manages together and has a recent actual pattern of short-term profit-
taking; or (iii) il is a derivative that is not designated and effective as a hedging instrument.

A financial asset other than a financial asset held for trading may be designated as FVTPL upon
initial recognition if: (i) such designation eliminates or significantly reduces a measurement or
recognition inconsistency that would otherwise arise; or (ii) the financial asset forms part of a
group of financial assets or financial liabilities or both, which is managed and its performance is
evaluated on a fair value basis, in accordance with the Fund's documented risk management or
investment strategy, and information about the grouping is provided internally on that basis; or
(iil) it forms part of a contract containing one or more embedded derivatives, and [AS 39 Financial
Instruments: Recognition and Measurement permits the entire combined contract (asset or
liability) to be designated as at FVTPL.

Financial assets at FVTPL are stated at fair value, with any resultant gain or loss recognised in
profit or loss in the statement of comprehensive income. The net gain or loss recognised in the
statement of comprehensive income incorporates any dividend or interest earned on the financial
asset. air value is determined in the manner described in note 13.

Loans and receivables

These are non-derivative financial assets with fixed or determinable payments that are not quoted
in an active market. These are subsequently remeasured and carried at amortised cost, less any
provision for impairment, Loans and receivables include convertible loan, cash and cash
equivalents and due from related parties.

Cash and cash equivalents

Cash and cash equivalents comprise of cash and bank balances, and fixed deposits with banks with
an original maturity of three months or less from the placement date.

13
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 73 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2012

3.

SIGNIFICANT ACCOUNTING POLICIES (continued)
Financial Instruments (continued)

Amoritsed Cost

Amortised cost is computed by taking into account any discount or premium on acquisition of the
financial instrument and fees and costs that are an integral part of the effective interest rate. The
effective interest rate is the rate that exactly discounts estimated future cash receipts through the
expected life of the financial asset, or, where appropriate, a shorter period. The effective interest
rate method is a method of calculating the amortised cost of a financial asset and of allocating
interest income over the relevant period,

Financial Liabilities

Financial liabilities are classified as “other than at fair value through profit or loss". These are
subsequently remeasured at amortised cost using the effective interest rate method. Financial
liabilitics represent due to Investment Manager.

Recognition and de-recognition

A financial asset or a financial liability is recognised when the Fund becomes a party to the
contractual provisions of the instrument.

All 'regular way' purchase and sale of financial assets are recognized using trade date accounting.
Regular way purchases or sales are purchases or sales of financial assets that require delivery of
assets within the time frame generally established by regulations or conventions in the market
place,

A financial asset (in whole or in part) is derecognised when:
* the rights to receive cash flows [rom the asset have expired; or

* the Fund has transferred its rights to receive cash flows from the asset and either (a) has
transferred substantially all the risks and rewards of ownership,

Impairment of financial assets

Financial asscts are assessed for indicators of impairment al each financial position date. Financial
asscts are considered to be impaired where there is objective evidence that, as a result of one or
more events that occurred after the initial recognition of the financial asset, the estimated future
cash flows of the asset have been impacted.

Objective evidence of impairment could include:

« — significant financial difficulty of the issuer or counterparty; or

* default or delinquency in interest or principal payments; or

* it becoming probable that the borrower will enter bankruptcy or financial re-organisation,
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 74 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

3,

 

SIGNIFICANT ACCOUNTING POLICIES (continued)
Vinancial Instruments (continued)

For financial assets carried at amortised cost, the amount of the impairment is the difference
between the asset’s carrying amount and the present value of estimated future cash flows,
discounted at the financial asset’s original effective interest rate. Individual impairment is
identified at counterparty specific level; following objective evidence the financial asset is
impaired. ‘This may be after an interest or principal payment is defaulted or when a contract
covenant is breached, ‘The present value of estimated cash flow recoverable is determined afier
taking info account any security held,

The carrying amount of the financial asset is reduced by the impairment loss directly, If in a
subsequent period, the amount of the impairment loss decreases and the decrease can be related
objectively to an event occurring after the impairment was recognised, the previously recognised
impairment loss is reversed through profit or loss to the extent that the carrying amount of the
investment at the date the impairment is reversed docs not exceed what the amortised cost would
have been had the impairment not been recognised.

Provisions

A provision is recognised in the statement of financial position when the Fund has a legal or
constructive obligation as a result of a past event, it is probable that an outflow of economic
benefits will be required to setile the obligation and a reliable estimate can be made of the amount
of the obligation. If the effect is material, provisions are determined by discounting the expected
future cash flows thal reflects current market assessments of the time value of money and, where
appropriate, the risks specific to the liability.

Revenue recognition

Revenue is measured at the fair value of the consideration received or receivable.

Interest income is accrued on a time basis, by reference to the principal outstanding and at the
effective interest rate applicable, which is the rate that exactly discounts estimated future cash
receipts through the expected life of the financial asset to that asset’s net carrying amount.
Dividend income from investments is recognised when the sharcholder’s right to receive payment
has been established, Gain on sale on investments is measured by the difference between the sale
proceeds and the carrying amount of the investment at (he date of disposal, and is recognized at
the time of sale.

Management fees and performance fees are accrued when services are performed.

Accrued income

Accrued income is recognised at fair value,

Accrued expenses

Accrued expenses are recognized at cost.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 75 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

 

3.

SIGNIFICANT ACCOUNTING POLICIES (continued)
Foreign currency translation

Foreign currency transactions are recorded in US$ at the rate of exchange ruling at the date of the
transaction. Monetary assets and liabilities denominated in foreign currencies are translated into
US$ al the rate of exchange prevailing on the financial position date, Resulting gains or losses on
exchange are recorded as part of the results for (he year,

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY

In the application of the Fund’s accounting policies, which are described in note 3, the Investment
Manager is required to make judgments, estimates and assumptions about the carrying amounts of
assets and liabilities that are not readily apparent from other sources. The estimates and associated
assumptions are based on historical experience and other factors that are considered to be relevant.
Actual results may differ from these estimates.

The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to
accounting estimates are recognised in the period in which the estimate is revised if the revision
affects only that period or in the period of the revision and future periods if the revision affects
both current and future periods.

The following are the critical judgments, apart from those involving estimations (see below), that
Investment Manager has made in the process of applying the Fund’s accounting policies and that
have the most significant effect on the amounts recognised in the financial statements.

Classification af investments

The classification of investments depends on the nature and purpose of the financial assets and is
determined at the time of initial recognition, ‘The Fund classifies all its investments at financial
assels at FV TPL,

Key sources of estimation uncertainty

The key assumptions concerning the future and other key sources of estimation uncertainty at the
financial position date, that have a significant risk of causing a material adjustment to the carrying
amounts of assets and liabilities within the next financial year are discussed below:

Jmpairment of financial assets

The Investment Manager reviews periodically items classified as loans and receivables to assess
whether a provision for impairment should be recorded in the statement of comprehensive income,
The Investment Manager estimates the amount and timing of future cash flows when determining
the level of provisions required. Such estimates are necessarily based on assumptions about
several factors involving varying degrees of judgment and uncertainty.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 76 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

4.

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION
OF UNCERTAINTY (continued)

Valuation of unquoted equity investments

Valuation of unquoted equity investments is normally based on one of the following:

® recent arm’s length market transactions:

* current fair value of another instrument that is substantially the same;

* the expected cash flows discounted at current rates applicable for items with similar terms and
risk characteristics; or

¢ Other valuation models.

The determination of the cash flows and discount factors for unquoted investments requires
significant estimation.

CASH AND CASH EQUIVALENTS

 

2012 2011

US$ US$
Bank balances 383,634 3,751,010
Fixed deposits - 5,000,000

383,634 8,751,010

 

FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT OR LOSS (FVTPL)

 

Fair value at Additions Unrealised Fair value at
31 December during the gain/ (loss) for 31 December
2011 year the year 2012
USS US$ US$ US$

Unquoted investments:

MPC Global Maritime

Opportunities S.A.

(“MPC-GMO") 3,411,621 10,750,000 (9,516,823) 4,644,798
Negros Navigation

Corporation Inc.

 

(NENACO) 96,832,652 - 1,339,585 98,172,237

Sabah Al-Ahmad Global

Gateway Logistics City 147,632,735 5,000,000 76,611,103 229,243,838
247,877,008 l 5,750,000 68,433,865 332,060,873

 

 

The investment in MPC-GMO (the “Fund”) is carried at valuation based on the Net Assets Value
of the Fund,

The investments in NENACO and Sabah Al-Ahmad Global Gateway Logistics City amounting to
US$ 327,416,075 (2011: US$ 244,465,387) are carried at fair value as determined based on the
independent third party valuation reports using pricing models and discounted cash flow
techniques that are based on non-observable market prices or rates for which an unrealised gain of
US$ 77,950,688 (2011: US$ 60,652,557) is recognised in the statement of comprehensive income
for the year.

17
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 77 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2012

 

Ki

LOANS AND RECEIVABLES

20120

US$ US$
Convertible loan 20,000,000 20,000,000
Other short term loan 8,050,000 -

 

__ 28,050,000 __ 20,000,000

The convertible loan to KGL International for Ports, Warehousing and Transport K.S.C.C. was
originally for a period of five years with a final maturity date of 26 August 2012, which has been
extended for another two years with a final maturity date of 26 August 2014.

KGL International for Ports and Warehousing K.S.C.C has invested this loan in Damietta
International Porls Company which is in Egypt. Due to unforeseen circumstances and current
political situation in Egypt, till such time as the project is formally restarted, interest on the above
convertible loan is not accrued,

‘The loan is convertible at the option of the Fund into two million shares in Damietta International
Ports Company, The Fund is entitled to convert the loan to shares at any time before its final
settlement on 26 August 2014,

Other short term loan represents an advance given to Sabah Al-Ahmad Global Gateway Logistics
City, and is repayable on demand.

CAPITAL CONTRIBUTION RECEIVABLES

Capital contribution amounting to US$ 35,000,000 (2011: nil) is due from the limited partner, Kuwait
Ports Authority which has been received in full on 17 April 2013.

RELATED PARTY TRANSACTIONS

Related parties are General Partner, Limited Partners, Investment Manager, Directors, key
management personnal and entities controlled, jointly controlled or significantly influenced by
such parties. All related party transactions are carried out in the normal course of business and

with the approval of the management,

The related party transactions and balances included in the financial statements are as follows:

 

2012 2011
US$ US$
Statement of comprehensive income
Income
e = Interest income 276,861 487,194
Expenses
e Management fees 3,563,040 2,857,040
e Performances feos 12,908,440 9,553,244

 
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

9,

10.

1.

Filed 05/15/20 Page 78 of 100

 

RELATED PARTY TRANSACTIONS (continued)
Statement of financial position
Due from related parties:

* Loans and receivables (note 7)
* KGI, Investment Company K.8.C.C

Due to Investment Manager:
* KGL Investments Cayman Limited

Due to related parties:

«Petro Link Holding Company K,S.C.C

*  KGI, Investment Company K.S,C.C

In accordance with the Limited Partnership Agreement

Manger, KGL Investments Cayman Limited.

 

 

2012 2011
uss US$
28,050,000 20,000,000
5,491,762 6,070,923

40,826,029

1,000,000
2,777,000

3,777,000

27,917,589 _

 

, Management fees representing 2% of the
total capital commitments of the limited partners (note 15) have been accrued to the Investment

In accordance with the Limited Partnership Agreement, 20% of the profit for the year has been
allocated to the Investment Manager KGL Investments Cayman Limited as performance fees.

OTHER PAYABLES AND ACCRUED EXPENSES

Capital contribution payable to MPC-GMO
Management fees payable
Others

GENERAL AND ADMINISTRATIVE EXPENSES

Fund administration expenses
Professional and legal fees

Interest on late payment to MPC-GMO
Marketing expenses

Others

19

 

 

 

2012 2011
US$ US$
10,750,000 -
3,563,040 -

614,087 258,999

14,927,127 258,999

___ 2012 __ 2011
US$ US$

539,194 538,848

140,334 249,763

580,709 905,922

- 72,088

91,258 106,090

1,351,495 1,872,711

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 79 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

 

12.

13.

TAXATION

As per the Limited Partnership Agreement any tax liability arising on the activity of the Fund will
be borne by Partners,

FINANCIAL RISK MANAGEMENT

The Fund primarily invests in equity related investments in port management companies that
operate ports in the fastest growing regions of the world which are the developing markets of the
Asia, Africa and the Middle East. The objective of the Fund is to achieve long term capital
appreciation through investments in entrepreneurial companies demonstrating the potential for
significant growth derived from products and services with international market appeal and
demonstrate and sustainable competitive advantages, The Fund is exposed to a number of risks
arising from the various financial instruments it holds. The main risk to which the Fund is exposed
is; credit risk, market price risk, interest rate risk and liquidity risk. The risk management policies
employed by the Fund to manage these risks are discussed below:

a. Market price risk

The Fund’s unquoted investments are susceptible to market price risk arising from uncertainties
about future values of investment securities, The Mund’s advisor advises the Fund on the
investments that have prospects to appreciate in value over the medium to long term period,

The advisor’s recommendations are reviewed by the General Partner before the investment
decisions are implemented. The performance of investments held by the Fund is monitored by the
advisory committee on an ongoing basis and reviewed on a regular basis by the General Partner.

b. Currency risk

The Fund hold assets denominated in currencies other than US$, the functional and presentation
currency of the Fund. Consequently the Fund is exposed to currency risk since the value of the
securilies denominated in other currencies will fluctuate due to changes in exchange rates. The

Fund’s policy is not to enter into any currency hedging transactions.

The table below summarizes the Fund’s exposure to currency risks. Included in the tables are the
Fund’s assets and liabilities at fair values categorised by their base currencies:

20
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 80 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

 

13. FINANCIAL RISK MANAGEMENT (continued)

c Concentration of assets and liabilities

 

Other United States
As at 31 December 2012 currencies Dollars Total
US$ US$ US$
Assets
Loans and advances : 28,050,000 28,050,000
Financial assets at FVTPL - 332,060,873 332,060,873
Due from related party - 5,491,762 5,491,762

Capital contribution receivable 35,000,000 35,000,000

 

 

 

 

 

 

 

Cash and cash equivalents 285,286 98,348 383,634
Total assets 285,286 400,700,983 400,986,269
Liabilities

Due to Investment Manager - (40,826,029) (40,826,029)
Due to related parties = (3,777,000) (3,777,000)
Other payables and accrued expenses - (14,927,127) (14,927,127)
Total net assets 285,286 341,170,827 341,456,113
As at 31 December 2011

Assets

Loans and advances - 20,000,000 20,000,000
Financial assets at FVTPL . 247,877,008 = 247,877,008
Due from related party . 6,070,923 6,070,923
Cash and cash equivalents __ 393,029 8,357,981 8,751,010
Total assets 393,029 282,305,912 282,698,94 |
Liabilities

Due to investment manager - (27,917,589) (27,917,589)
Other payables and accrued expenses - (258,999) (258,999)
Total net assets 393,029 254,129,324 254,522,353

 

d, Interest rate risk

The majority of the Fund’s financial assets and liabilities are non-interest bearing. As a result, the
Fund is not subject to significant amounts of risk due to fluctuations in the prevailing levels of
market interest rates. Interest income from fixed deposits may fluctuate in amount, in particular
due to changes in the interest rates. Whilst the Fund secks to optimise overall performance from
the assets it holds, it docs not seek to maximise interest income in view of its policy to focus on
unquotled investments.

21

 
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 3] December 2012

13.

FINANCIAL RISK MANAGEMENT (continued)

d, Interest rate risk (continued)

The following lable analyses (he interest rate composition of the Fund's net assets.

Interest Non-interest
As at 31 December 2012 ___bearing _ bearing Total
US$ USS USS

Convertible loan - 28,050,000 28,050,000
Financial assets at FV'TPL, - 332,060,873 332,060,873
Cash and cash equivalents - 383,634 383,634
Due from related party 5,491,762 - 5,491,762
Capital contribution receivables - 35,000,000 35,000,000
Due to Investment Manager - (40,826,029) (40,826,029)
Due to related parties (2,777,000) (1,000,000) (3,777,000)
Other payables and accrued expenses (10,750,000) (4,177,127) (14,927,127)

(8,035,238) 349,491,351 341,456,113
As at 31 December 2011
Convertible loan = 20,000,000 20,000,000
Financial assets al FVTPL - 247,877,008 247,877,008
Due from related party 6,070,923 - 6,070,923
Cash and cash equivalents 5,000,000 3,751,010 8,751,010
Due to Investment Manager - (27,917,589) (27,917,589)
Other payables and accrued expenses _ - (258,999) (258,999)

11,070,923 243,451,430 254,522,353

e. — Liquidity risk

Filed 05/15/20

Page 81 of 100

 

 

 

 

The liquidity risk is that the Fund cannot meet its financial obligations when they fall due. The
Fund has no liquidity risk for the foreseeable future. Some of the investments are unquoted and are
not readily realisable, The maturity profile of the Funds liabilities are as follows.

Less than

Between one

 

 

 

 

As at 31 December 2012 one year and two years Total
US$ US$ USS
Due to Investment Manager . 40,826,029 40,826,029
Due to related parties 3,777,000 - 3,777,000
Other payables and accrued expenses 14,927,127 14,927,127
18,704,127 40,826,029 59,530,156
As at 31 December 2011
Due to Investment Manager - 27,917,589 27,917,589
Other payables and accrued expenses 258,999 - 258,999
258,999 27,917,589 28,176,588

 

22

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 82 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2012

 

13. FINANCIAL RISK MANAGEMENT (continued)

f Fair value of financial instruments
Fair value measurements recognised in the statement of financial position

The following table provides an analysis of financial instruments that are measured subsequent to
initial recognition at fair value, grouped into Levels 1 {o 3 based on the degree to which the fair
value is observable,

e Level | fair value measurements are those derived from quoted prices (unadjusted) in active
markets for identical assets or liabilities.

* Level 2 fair value measurements are those derived from inputs other than quoted prices
included within Level | that are observable for the asset or liability, either directly (i.¢, as
prices) or indirectly (i.e. derived from prices).

¢ Level 3 fair value measurements are those derived from valuation techniques that include
inputs for the asset or liability that are not based on observable market data (unobservable
inputs).

The Fund's investments in financial assets al FVTPL are classified within level 3 investments,

31 December 2012 __Level3
US$

Financial assets at FVYTPL

Unquoted investments 332,060,873

31 December 2011 Level3 _
US$

Financial assets at FVTPL
Unquoted investments 247,877,008

Reconciliation of Level 3 fair value measurements of financial assets at FVTPL:

Financial assets at

31 December 2012 ___FVTPL
US$

As at | January 2012 247,877,008

Additions during the year 15,750,000

Total gains or losses on valuation (net) __ 68,433,865

Ending balanee 332,060,873 _

23
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Notes ¢o the financial statements

lor the year ended 31 December 2012

Filed 05/15/20

Page 83 of 100

 

13.

FINANCIAL RISK MANAGEMENT (continued)

f. Fair value of financial instruments (continued)

31 December 2011

As at | January 2011

Additions during the year

Total gains or losses on valuation (net)
Ending balance

I4,

Investment commitments

24

COMMITMENTS AND CONTINGENT LIABILITIES

US $

Financial assets at
FVTPL
US §

 

163,887,860
24,424,970

- 59,564,178
247,877,008

2012 2011

US$

- _ 10,750,000

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 84 of 100

wi
ot

 

 

 

 

 

eI 9cr Tre = 09L*eE9'TS 000°00¢'S¢ ESETES FST 000°CST'SZT %00'001
OOF T99‘OET (009°TTS*T) ZLV90T*ZZ 000°000‘S¢ 8z8*99¢"S/ 000‘000‘S8 “IS Tr AWOYINY suo WeMny
f7S Tess o9e's6e SLT SFO a SST'6ss'se 000°000‘0z YOOTI D'O'S MH weunsaauy TOY
£76°66L°9 FOS 6S TFO7S6 - SLE BBLS 000°000°¢ %PS] NYEN-TY ify paummeqoyy]
€76°66L'9 FOE*6S TFOTS6 S SLESSL'S 000°000°¢ %rs'] Aueduros eoueimsyy ey py
TST ESS + 9gS'6¢ 8Z8'FE9 : SI6‘sss‘e 000°000‘Z %ET | O'O'S 'N Auedwiop souemsmey weany
$76°66L'9 roe6s ItT7S6 - 6LE‘88L‘S 000‘000‘¢ %PST D'D'S"y AueduioD Surpjoy Yury oneg
7E99NTT 89L'61 FIPLIC 8 09F'6Z6'T 000°000°T %79'D Tueyaqueg qnobe x
TF9*S99'NG OZL‘06L ess‘969‘Z1 - 69E°SLT"LL 000‘000‘0r %ES PT AJMIIg JeID0g 104 uOLININsUT sIqQNg ay]
680°96S‘Z (zez‘r) T98‘OL¢ 000‘00¢ 09F 6761 000‘00¢'T %ZL0 Auedwo iuaunsaauy rueyaqueg
60#°999'ZZ 089°L6I SETbLie = T6S*F67°61 000°000°0T %C1'9 uonRIodIoD JuaUNsSeAu] IND
9SOFES TZ 9S8*F61 £6L'SZT¢ r LOF‘OLO‘6T 000°7S8‘6 %90°9 Teed ‘Auomny
SOUBINSU] jeisos pue WUSWSINSy ]BIouen,

ssn $sn gsn $sn $sa $sn %

Z10Z 7107 Z10Z Z10Z T10Z SUBUnTMMOD «= d TySTITAO
daqmasag [¢ dead ay) 10y ivad aq} SuLinp daquiaaag [¢ [E10],

7B sjunos9" jusuysnipe aay 4oy Wo1g suonng Luo. 78 sjunossu
feqides yuewted ajeT eqydey jeudea

 

SHOULIe Paw
SINNODDV TVLIdvVD = “ST
TIO Jequiesaq] [| ¢ Papua 1ead ay) 105
S]U3W19}e}s [BINUEUTY aq} 0} Sa]0NT

Spuyjsy neues
drysianjyieg poyrmry pung Hog ay
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report
For the year ended 31 December 2013

Page 85 of 100
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 86 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report
For the year ended 31 December 2013

 

Contents Page
The Investment Manager, General Partner and Professional Advisor of the Fund |
Statement of the investment Manager's Responsibilities 2
Independent auditor’s report 3
Statement of financial position 4
Statement of comprehensive income 5
Statement of changes in equity 6
Statement of cash flows 7

Notes to the financial statements 8-2]
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 87 of 100

The Port Fund Limited Partnership

Cayman Islands

Financial statements and independent auditor’s report
For the year ended 31 December 2013

The Investment Manager, General Partner and Professional Advisor of the Fund

Investment Manager:

General Partner:

Bankers:

Auditors:

Legal Advisors:

Administrators:

KGL Investment Cayman Limited
Walkers SPV Ltd Walkers House,

‘87 Mary Street,

George Town Grand Cayman
IY 1-9002 Cayman Islands

Port Link GP Limited

C/o Walkers SPV Ltd Walkers House,
87 Mary Street,

George Town Grand Cayman

‘ACY 1-9002 Cayman Islands

Al! Ahli Bank of Kuwait
Main Office, Kuwait City,
Kuwait

BDO Al-Nisf & Partners
P.O.Box; 25578

Salat 13116

Kuwait

Walkers Dubai LLP

Sth Floor, The Exchange Building

Dubai International Finance Centre P,O,Box 506513
Dubai

TMF Mauritius Limited

3" Floor, Raffles Tower

19 Cybereity
Ebene, Republic of Mauritius
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 88 of 100

The Port Fund Limited Partnership
Cayman Islands

Financial statements and independent auditor’s report
lor the year ended 31 December 2013

 

STATEMENT OF THE INVESTMENT MANAGER'S RESPONSIBILITIES
FOR THE YEAR ENDED 31 DECEMBER 2013

The Investment Manager of the Fund is responsible for the preparation of the financial statements for
each financial period in accordance with the Limited Partnership Agreement which give a true and fair
view of the state of affairs of the Fund and of the net expenditure of the Fund for that year. In preparing
those financial statements, the Investment Manager is required to;

Select suitable accounting policies and then apply them consistently;

make judgements and estimates that are reasonable and prudent;

state whether applicable accounting standards have been followed; and

prepare the financial statements on the going concern basis unless it is inappropriate to presume
the Limited Partnership will continue in business,

The Investment Manager is responsible for keeping the proper accounting records which disclose with
reasonable accuracy at any time the financial position of the Fund and hence for taking reasonable steps
for the prevention and detection of fraud and other irregularities.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 89 of 100

Tel: 0965 774? 6999 AU Joliara Tower, 6" Flaoy
Fax: (965 2740 1666 Khaled Ben Al Waleed Street, Sharq
PO. Box 25978, Safat 13116

wee Dido, Cann hw
SSS
Kuwait

INDEPENDENT AUDITOR’S REPORT TO THE LIMITED PARTNERS’ OF THE PORT
FUND LIMITED PARTNERSHIP

Report on the Financial Statements

We have audited the accompanying Mnancial statements of The Port Fund Limited Partnership (“the
Fund") which comprise the statement of financial position as at 31 December 2013, and the statement
of comprehensive income, statement of changes in equity and statement of cash flows for the year
then ended, and a summary of significant accounting policies and other explanatory information.

Management's Respousibility for the Financial Statements

The Fund Manager is responsible for the preparation and fair presentation of these financial
statements in accordance with International Financial Reporting Standards (“IFRSs”), and for such
internal control as management determines is necessary to enable the preparation of financial
statements that are free from material misstatement, whether due to fraud or error.

luditor’s Respousibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audit in accordance with International Standards on Auditing. Those standards require
thal we comply with ethical requirements and plan and perform the audit to obtain reasonable
assurance about whether the financial statements are free [rom material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
in the financial statements. The procedures selected depend on the auditor's judgment, including the
assessment of the risks of material misstatement of the financial statements, whether duc to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the fund's
preparation and fair presentation of the financial statements in order to design audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the fund’s internal control. An audit also includes evaluating the appropriateness of
accounting policies used and the reasonableness of accounting estimates made by management, as
well as evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis
for our audit opinion,

Opinion

In our opinion, the financial statements present fairly, in all material respects, the financial position of
the Fund as at 31 December 2013, and its financial performance and cash flows for the year then
ended in accordance with International Financial Reporting Standards.

 

Qais M. Al-Nisf
License No. 38-A
BDO Al Nisf & Partners

Kuwait: 30 March 2014

Vinher of WOO Interdational | imterd alk campany Hited hy guaranties, and tepmng pant ot the itera) 100 network or

 

HOO AL Niet ty Partie
Independent member ims
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 90 of 100

The Port Fund Limited Partnership
Cayman Islands

Statement of financial position
As at 31 December 2013

 

Assets

Cash and cash equivalents

Financial assets at fair value through profit or loss
Loans and receivables

Capital contribution receivable

Due from related party

Total assets

Liabilities

Other payables and accrued expenses
Due to related parties

Due to Investment Manager

Total liabilities

Net assets

Represented by:
Fund capital
Retained carnings
Total equity

Notes

oN

 

 

2013 2012
US$ US$

13,974,120 383,634
444,284,879 332,060,873
20,000,000 28,050,000
- 35,000,000
5,177,516 5,491,762
483,436,515 400,986,269

 

7,299,205 14,927,127
8,885,000 3,777,000
55,820,063 40,826,029
72,004,268 59,530,156

 

411,432,247

__ 341,456,113

 

 

188,152,000 178,152,000
223,280,247 163,304,113
__ 411,432,247 341,456,113

 

The accompanying notes on pages 8 to 2) form an integral part of these financial statements.

Investment Manager

 
Case 1:19-mc-00593-VSB Document 25-12

The Port Fund Limited Partnership
Cayman Islands

Statement of comprehensive income
lor the year ended 3] December 2013

Filed 05/15/20 Page 91 of 100

 

Income

Unrealised gain on financial assets at fair value through
profit or loss (net)

Realised loss on sale of financial assets at (air value
through profit or loss

Interest income

Other income

Total income

Expenses

Management feces

Success fees

Professional fees and charges

General and administralive expenses
Foreign exchange loss

Total expenses

Profit for the year

Other comprehensive income ,

Total comprehensive income for the year

Attributable to investment manager *
Attributable to limited partners

Notes

10

 

 

 

 

 

 

 

2013 2012

US$ US$
86,868,804 68,433,865
(2,594,209) ‘
382,726 386,027
: 639,246
84,657,321 69,459,138
(3,022,280) (3,563,040)
(2,265,000) :
(2,777,015) 2
(1,622,376) (1,351,495)
(482) (2,403)
(9,687,153) (4,916,938)
74,970,168 64,542,200
74,970,168 64,542,200
14,994,034 12,908,440
59,976,134 51,633,760
74,970,168 64,542,200

 

* The profit allocation to the Investment Manager is as per S$ 4.2c of the Limited Partnership Agreement.

The accompanying notes on pages 8 to 21 form an integral part of these financial statements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 92 of 100

The Port Fund Limited Partnership
Cayman Islands

Statement of changes in equity
For the year ended 31 December 2013

Balance at 31 December 2011

Capital contributions

Total comprehensive income for the year attributable
to limited partners

Balance at 31 December 2012. |

Capital contributions

Total comprehensive income for the year attributable
to limited partners

Balance at 31 December 2013

 

 

 

lund Retained Total
capital earnings equity
USS US# US$
142,852,000 111,670,353 254,522,353
35,300,000 - 35,300,000
- 51,633,760 51,633,760
178,152,000 163,304,113 341,456,113
10,000,000 - 10,000,000
- 59,976,134 59,976,134
_188,152,000 223,280,247 411,432,247

 

The accompanying notes on pages § to 21 form an integral part of these financial statements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 93 of 100

The Port Fund Limited Partnership
Cayman Islands

Statement of cash flows
For the year ended 31 December 2013

 

 

 

 

2013 2012
Notes US$ US$
OPERATING ACTIVITIES
Profit for the year 74,970,168 64,542,200
Adjustments for:
Interest income (382,726) (386,027)
Unrealised gain on financial assets at fair value through profit
or loss (net) (86,868,804) (68,433,865)
Realised loss on sale of financial assets at fair value through
profil or loss 2,594,209, =
(9,687,153) (4,277,692)
Changes in operating assets and liabilities:
Loans and receivables - (8,050,000)
Capilal contribution reecivable 35,000,000 -
Due from/to related parties- net 5,422,245 4,633,022
Other payables and accrued expenses (5,194,725) 3,918,128
Net cash generated from/(used in) operating activities 25,540,367 (3,776,542)

 

INVESTING ACTIVITIES

 

 

 

 

 

Additions to financial assets at fair value through profit or loss (21,950,000) (5,000,000)
Interest received 119 109,166
Net cash used in investing activities (21,949,881) (4,890,834)
FINANCING ACTIVITIES

Capital contributions received 10,000,000 300,000
Net cash from financing activities 10,000,000 300,000
Net increase/(deerease) in cash and cash equivalents 13,590,486 (8,367,376)
Cash and cash equivalents at beginning of the year 383,634 8,751,010
Cash and cash equivalents af end of the year 5 13,974,120 383,634

 

Non-cash transactions

 

Transfer of other short term loan to financial assets at FVTPL 6 8,050,000
Liquidation value of inyestinent in MPC — GMO, offset against
the obligation 6 2,050,589

 

The accompanying notes on pages 8 to 21 form an integral part of these financial statements.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 94 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements
For the year ended 31 December 2013

1,

 

GENERAL INFORMATION

The Port Fund Limited Partnership, (“the Fund”) was established on 21 March 2007 and is
registered as an exempt limited partnership in the Cayman Islands under the exempted Law (2003
Revision) of the Cayman Islands. The first closing acceptance of committed contributions was on
15 July 2007 and the final closing occurred on 31 December 2012.

The Fund will offer select sophisticated investors the opportunity to participate in the growth and
consolidation of the port management industry and related sectors through selected private equity
investments in high potential companies on a world wide basis.

The Port Link GP Limited (“General Partner”) has appointed KGL Investment Cayman Limited
(“Investment Manager”) who is responsible for the preparation of the financial statements for each
financial period in accordance with the Limited Partnership Agreement.

The term of the Fund ends on 3] December 2012, and by a resolution of the General Partner on 28
July 2012, the term of the Fund was extended for another period of two years till 31 December
2014.

These financial statements of the Fund for the year cnded 31 December 2013 were authorized for
issue by the General Partner and the Investment Manager on 30 March 2014,

APPLICATION OF NEW AND REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (LFRSs)

New standards, interpretations and amendments effective from 1 January 2013

The Fund has adopted-the following amended IFRS during the year.

= Amendments to IAS | Presentation of Items of Other Comprehensive Income (Effective for
annual periods beginning on or after Luly 2012)

The amendments to IAS | retain the option to present profit or loss and other comprehensive
income in cither a single statement or in two separate but consecutive statements. However, the
amendments to IAS | require additional disclosures to be made in the other comprehensive
income section such that items of other comprehensive income are grouped into two
categories: (a) items that will not be reclassified subsequently to profit or loss; and (b) items
that will be reclassified subsequently to profil or loss when specific conditions are met. Income
tax on items of other comprehensive income is required to be allocated on the same basis. The
amendment has not impacted the Fund’s financial position or performance on adoption for
annual periods beginning on or after | January 2013. The presentation of items of other
comprehensive income will be modified accordingly as and when they are applicable in the
future accounting periods.

 
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 95 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements
For the year ended 31 December 2013

 

2.

y

b)

APPLICATION OF NEW AND REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (IFRSs) (continued)

New standards, interpretations and amendments effective from 1 January 2013 (continued)

" IFRS 13 ‘Fair value measurement’ (Effective for annual periods beginning on or after

January 1, 2013)

IFRS 13 sets out the framework for determining the measurement of fair value and the
disclosure of information relating to fair value measurement, when fair value measurements
and/or disclosures are required or permitted by other IFRSs.

As a result, the guidance and requirements relating to fair value measurement that were
previously located in other IF RSs have now been relocated to IFRS 13.

While there has been some rewording of the previous guidance, there are few changes to the
previous fair value measurement requirements. Instead, IFRS 13 is intended to clarify the
measurement objective, harmonise the disclosure requirements, and improve consistency. in
application of fair value measurement.

IFRS 13 did not materially affect any fair value measurements of the Fund’s assets or
liabilities, with changes being limited to presentation and disclosure, and therefore has no
effect on the Fund’s financial position or performance.

In addition, IFRS 13 is to be applied prospectively and therefore comparative disclosures have
not been presented.

New standards, interpretations and amendments not yet effective

The Pund has not applied the following new and revised II'RSs that have been issued but are not
yel effective for annual periods beginning on or after | January 2013:

" IFRS 9 ‘Financial instruments (2009)’ (Effective for annual periods beginning on or after 1

January 2015)

The standard addresses the classification, measurement and recognition of financial assets and
financial liabilities. IFRS 9 was issued in November 2009 and October 2010. It replaces the
parts of TAS 39 that relate to the classification and measurement of financial instruments. IFRS
9 requires financial assets to be classified into two measurement categories: those measured as
at fair value and those measured at amortised cost. The determination is made at initial
recognition, The classification depends on the entity’s business model for managing its
financial instruments and the contractual cash flow characteristics of the instrument. For
financial liabilities, the standard retains most of the IAS 39 requirements. The main change is
that, in cases where the fair value option is taken for financial liabilities, the part of a fair value
change due to an entily’s own credit risk is recorded in other comprehensive income rather
than the income statement, unless this creates an accounting mismatch.
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 96 of 100

The Port Fund Limited Par ter ship
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2013

 

2.

b)

APPLICATION OF NEW AND REVISED INTERNATIONAL FINANCIAL REPORTING
STANDARDS (IF RSs) (continued)

New standards, interpretations and amendnents not yet effective (continued)

* IFRS 9 ‘Financial instruments (2013)’ (Hedge Accounting and amendments to IFRS 9,
IFRS 7 and IAS 39) (Effective for annual periods beginning on or after January 1, 2015)

A revised version of IFRS 9 incorporating revised requirements a new chapter to IFRS 9 on
hedge accounting, putting in place a new hedge accounting model that is designed to be more
closely aligned with how entities undertake risk management activities when hedging financial
and non-financial -risk exposures. It also permits an entity to apply only the requirements
introduced in IFRS 9 (2010) for the presentation of gains and losses on financial liabilities
designated as at fair value through profit or loss without applying the other requirements of
IFRS 9, meaning the portion of the change in fair value related to changes in the entity's own
credit risk can be presented in other comprehensive income rather than within profit or loss.

The revised version also remoyes the mandatory effective date of IFRS 9 (2013), IFRS 9
(2010) and IFRS 9 (2009), leaving the effective date open pending the finalisation of the
impairment and classification and measurement requirements. Notwithstanding the removal of
an effective date, each standard remains available for application.

The Fund is yet to assess IFRS 9’s full impact and intends to adopt IFRS 9 no earlier than the
accounting period beginning on or afier | January 2015,

SIGNIFICANT ACCOUNTING POLICIES
Statement of compliance

These financial statements haye been prepared in accordance with the International Financial
Reporting Standards (IFRSs).

Basis of preparation

These financial statements are prepared on the historical cost basis except for measurement at fair
value of financial assets at fair value through profit or loss.

These financial statements have been presented in United States Dollar (US$) which is the
functional and presentation currency of the Fund.

Financial Instruments

Classification and measurement

The Fund classifies its financial assets as "financial assets at fair value through profit or loss” and
"loans and receivables". Financial liabilities are classified as “other than at fair value through
profit or loss", All financial instruments are initially recognised at its fair value plus transaction
costs for all financial assets that are nol carried ai fair value through profit or loss. Financial assets
carried at fair value through profit or loss are initially recognized at fair value through profit or
loss are initially recognized at fair value, and transaction costs are expensed in the profit or loss in
the statement of comprehensive income.. The Investment Manager determines the appropriate
classification of each instrument at (he time of acquisition,

10
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 97 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statenents
For the year ended 31 December 2013

 

3,

SIGNIFICANT ACCOUNTING POLICIES (continued)
Financial Instruments (continued)

Financial assets at fair value through profit ov loss (FVTPL)
Investments are classified as FVTPL where the financial asset is cither held for trading or it is
designated as FV'TPL.

A financial asset is classified as held for trading if; (i) it has been acquired principally for the
purpose of selling in'the near future; or (ii) it is a part of an identified portfolio of financial
instruments that the Fund manages together and has a recent actual pattern of short-term profit-
taking; or (ili) it is a derivative that is not designated and effective as a hedging instrument.

A financial asset other than a financial asset held for trading may be designated as FVTPL. upon
initial recognition ift (i) such designation eliminates or significantly reduces a measurement or
recognilion inconsistency that would otherwise arise; or (ii) the financial asset forms part of a
group of financial assets or financial liabilities or both, which is managed and its performance is
evaluated on a fair value basis, in accordance with the lund's documented risk management or
investment strategy, and information about the grouping is provided internally on that basis; or
(iil) it forms part of a contract containing one or more embedded derivatives, and IAS 39 Financial
Instruments: Recognition and Measurement permits the entire combined contract (asset or
liability) to be designated as at FVTPL.

Financial assets at 'VTPL are stated at fair value, with any resultant gain or loss recognised in
profit or loss in the statement of comprehensive income. The net gain or loss recognised in the
statement of comprehensive income incorporates any dividend or interest earned on the financial
asset. Fair value is determined in the manner described in note 13.

Loans and receivables

These are non-derivative financial assets with fixed or determinable payments that are not quoted
in an active market, These are subsequently remeasured and carried at amortised cost, less any
provision for impairment, Loans and receivables include convertible loan, cash and cash
equivalents and due from related parties.

Cash and cash equivalents
Cash and cash equivalents comprise of cash and bank balances, and fixed deposits with banks with
au original maturity of three months or less from the placement date.

Amoritsed Cost

Amortised cost is computed by taking into account any discount or premium on acquisition of the
financial instrument and fees and costs that are an integral part of the effective interest rate. The
effective interest rate is the rate that exactly discounts estimated future cash receipts through the
expected life of the financial asset, or, where appropriate, a shorter period. The effective interest
rate method is a method of calculating the amortised cost of a financial asset and of allocating
interest income over the relevant period,

Financial Liabilities

Financial liabilities are classified as "other than at fair value through profit or loss". These are
subsequently remeasured al amortiscd cost using the effective interest rate method. Financial
liabilities represent due to Investment Manager.

ll
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 98 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements

For the year ended 31 December 2013

 

a

SIGNIFICANT ACCOUNTING POLICIES (continued)

Financial Instruments (continued)

Recognition and de-recognilion
A financial asset or a financial liability is recognised when the Fund becomes a party to the
contractual provisions of the instrument.

All ‘regular way! purchase and sale of financial assets are recognized using trade date accounting,
Regular way purchases or sales are purchases or sales of financial assets that require delivery of
assets within the time frame generally established by regulations or conventions in the market
place.

A financial asset (in whole or in part) is derecognised when:
* the rights to receive cash flows from the asset have expired; or

* the Fund has transferred its rights to receive cash flows from the asset and either (a) has
transferred substantially all the risks and rewards of ownership.

impairment of financial assets

Financial assets are assessed for indicators of impairment at each financial position date. Financial
assets are considered to be impaired where there is objective evidence that, as a result of one or
more events that occurred after the initial recognition of the financial asset, the estimated future
cash flows of the asset have been impacted.

Objective evidence of impairment could include:

* — significant financial difficulty of the issuer or counterparty; or

* default or delinquency in interest or principal payments; or

«it becoming probable that the borrower will enter bankruptcy or financial re-organisation,

For financial assets carried at amortised cost, the amount of the impairment is the difference
between the asset’s carrying amount and the present value of estimated future cash flows,
discounted at the financial asset's original effective interest rate. Individual impairment is
identified at counterparty specific level; following objective evidence the financial asset is
impaired. This may be after an interest or principal payment is defaulted or when a contract
covenant is breached. The present value of estimated cash flow recoverable is determined after
taking into account any security held,

The carrying amount of the financial asset is reduced by the impairment loss directly, If in a
subsequent period, the amount of the impairment loss decreases and the decrease can be related
objectively to an event occurring after the impairment was recognised, the previously recognised
impairment loss is reversed through profit or loss to the extent that the carrying amount of the
investment at the date the impairment is reversed docs not exceed what the amortised cost would
have been had the impairment not been recognised.

Provisions

A provision is recognised in the statement of financial position when the Fund has a legal or
constructive obligation as a result of a past event, it is probable that an outflow of economic
benefits will be required to settle the obligation and a reliable estimate can be made of the amount
of the obligation. If the effect is material, provisions are determined by discounting the expected
future cash flows that reflects current market assessments of the time value of money and, where
appropriate, the risks specific to the liability.

12
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 99 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements
lor the year ended 3] December 2013

 

3.

SIGNIFICANT ACCOUNTING POLICIES (continued)
Revenue recognition

Revenue is measured at the fair value of the consideration received or receivable,

Interest income is accrued on a time basis, by reference to the principal outstanding and at the
effective interest rate applicable, which is the rate that exactly discounts estimated future cash
receipts through the expected life of the financial asset to that asset’s net carrying amount.

Dividend income from investments is recognised when the sharcholder’s right to receive payment
has been established. Gain on sale on investments is measured by the difference between the sale
proceeds and the carrying amount of the investment at the date of disposal, and is recognized at
the time of sale.

Management fees and performance fees are accrued when services are performed.

Accrued income

Accrued income is recognised at fair value.
Accrued expenses

Accrued expenses are recognized at cost.
Foreign currency translation

Foreign currency transactions are recorded in US$ at the rate of exchange ruling al the date of the
transaction. Monetary assets and liabilities denominated in foreign currencies are translated into
US$ at the rate of exchange prevailing on the financial position date. Resulling gains or losses on
exchange are recorded as part of the results for the year.

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION OF
UNCERTAINTY

Jn the application of the Fund’s accounting policies, which are described in note 3, the Investment
Manager is required to make judgments, estimates and assumptions about the carrying amounts of
assets and liabilities that are not readily apparent from other sources, The estimates and associated
assumptions are based on historical experience and other factors that are considered to be relevant,
Actual resulls may differ from these estimates,

The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to
accounting eslimates are recognised in the period in which the estimate is revised if the revision
affects only that period or in the period of the revision and future periods if the revision affects
both current and future periods.

The following are the critical judgments, apart from those involving estimations (sce below), that
Investment Manager has made in the process of applying the Fund’s accounting policies and that
have the most significant effect on the amounts recognised in the financial statements.

Classification of investments

The classification of investments depends on the nature and purpose of the financial assets and is
determined at the time of initial recognition. The Fund classifies all its investments at financial
assets al FVTPL.

13
Case 1:19-mc-00593-VSB Document 25-12 Filed 05/15/20 Page 100 of 100

The Port Fund Limited Partnership
Cayman Islands

Notes to the financial statements
Hor the year ended 31 December 2013

 

4,

CRITICAL ACCOUNTING JUDGEMENTS AND KEY SOURCES OF ESTIMATION
OF UNCERTAINTY (continued)

Key sources of estimation uncertainty

The key assumptions concerning the future and other key sources of estimation uncertainty at the
financial position date, that have a significant risk of causing a material adjustment to the carrying
amounts of assets and liabilities within the next financial year are discussed below:

/mpairment of financial assets

The Investment Manager reviews periodically items classified as loans and receivables to assess
whether a provision for impairment should be recorded in the statement of comprehensive income.
The Investment Manager estimates the amount and timing of future cash flows when determining
the level of provisions required, Such estimates are necessarily based on assumptions about
several factors involving varying degrees of judgment and uncertainty,

Valuation of unquoted equity investments

Valuation of unquoted equity investments is normally based on one of the following:

® recent arm’s length market transactions;

* current fair value of another instrument that is substantially the same;

e the expected cash Nows discounted at current rates applicable for items with similar terms and
risk characteristics; or

« Other valuation models.

The determination of the cash flows and discount factors for unquoted investments requires
significant estimation.

CASH AND CASH EQUIVALENTS

 

 

2013 2012

US$ US$
Bank balances 13,974,120 383,634
13,974,120 383,634

 

FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT OR LOSS (FVTPL)

 

Fair value at Additions Disposals Unrealised Fair value at
31 December during the during the gain for the 31 December
2012 year year year 2013
uss US$ US$ US$ US$

Unquoted investments:

MPC Global Maritime

Opportunities S.A.

(“MPC-GMO") 4,644,798 - (4,644,798) - -
Negros Navigation

Corporation Ine.

(NENACO) 98,172,237 - - 3,334,375 101,506,612
Sabah Al-Ahmad Global
Gateway Logistics City 229,243,838 30,000,000 - 83,534,429 342,778,267

 

332,060,873 30,000,000 (4,644,798). 86,868,804 444,284,879
Additions include an amount of US$ 8,050,000 transferred from other short term loans (note 7).

14
